Exhibit 10(a)(26)

 

ASSET PURCHASE AGREEMENT

 

     This Asset Purchase Agreement (this “Agreement”), dated as of February 2,
2018 (the “Effective Date”), is executed by and between Hana Small Business
Lending, Inc., a Delaware corporation (“Hana”), Hana ABS 2014-1, LLC, a Delaware
limited liability company and wholly-owned subsidiary of Hana, Hana ABS 2016-1,
LLC, a Delaware limited liability company and wholly-owned subsidiary of Hana,
and Hana Investment, LLC (“Hana Investment”), a Delaware limited liability
company and wholly-owned subsidiary of Hana (collectively, the four foregoing
entities are referred to as the “Seller”), and Patriot Bank, N.A., a national
banking association (the “Purchaser”). Certain initially capitalized terms used
but not defined in this Agreement have the meanings ascribed to them in Section
9.1.

 

RECITALS

 

WHEREAS, pursuant to Section 7(a) of the Small Business Act of 1953, as amended
(the “Small Business Act”), the United States Small Business Administration (the
“SBA”) is authorized to guarantee loans (each an “SBA Guaranteed Loan”) made to
small business concerns for the purposes of plant acquisition, construction,
conversion or expansion, including the acquisition of land, material, supplies,
equipment and working capital, when such small business concerns are not able to
obtain financing through conventional lending channels;

 

WHEREAS, Hana, in the ordinary course of its business, originates SBA Guaranteed
Loans in compliance with the provisions of the Small Business Act and the rules
and regulations thereunder (“SBA Rules and Regulations”), which SBA Guaranteed
Loans are evidenced by the SBA Notes in favor of the Seller. The SBA Guaranteed
Loans originated and funded by Hana prior to the Effective Date remaining
outstanding and unpaid as of the Effective Date and in which Seller continues as
of the Effective Date to own directly or indirectly any interest are identified
on the SBA Loan Schedule attached hereto as Schedule 1.1(c)) (the SBA Guaranteed
Loans on Schedule 1.1(c) which remain outstanding and unpaid as of a particular
future date are collectively referred to the “Existing SBA Loans”);

 

WHEREAS, Hana intends to continue to originate and fund SBA Guaranteed Loans
between the Effective Date and the Closing Date (SBA Guaranteed Loans originated
and funded by Hana between the Effective Date and the Closing Date and which
remain outstanding and unpaid as of a particular date are collectively referred
to as the “New SBA Loans;” and collectively with the Existing SBA Loans as of a
particular date, are collectively referred to as the “SBA Loans”);

 

WHEREAS, pursuant to and in accordance with the provisions of the Small Business
Act and each applicable Loan Guaranty Agreement (Deferred Participation) (SBA
Form 750), a portion of each SBA Guaranteed Loan is guaranteed by the SBA (such
portion, a “Guaranteed Interest”);

 

WHEREAS, Hana has previously sold certain Guaranteed Interests in the Existing
SBA Loans to certain Registered Holders pursuant to Secondary Guaranty
Participation Agreements (SBA Form 1086) between such Registered Holders, the
SBA, and Hana, and in accordance with such Secondary Guaranty Participation
Agreements, the parties hereto acknowledge that the SBA is the party in interest
with respect to the Guaranteed Interests. Hana intends to continue to sell the
Guaranteed Interests in the New SBA Loans. Any New SBA Loans as to which Hana
has not completed the sale of the Guaranteed Interest as of the Closing Date are
referred to as the “Whole SBA Loans”);

 

1

--------------------------------------------------------------------------------

 

 

WHEREAS, for purposes of this Agreement, the “Unguaranteed Interest” of each SBA
Loan means all payments and other recoveries on such SBA Loan not constituting
payments with respect to the Guaranteed Interest, the FTA’s Fee, the Additional
Fee, Excess Spread or the Required Holdback Amount for such SBA Loan, each as
defined in the Transfer and Servicing Agreements;

 

WHEREAS, the SBA Loans are serviced by Hana, in its capacity as Servicer, in
accordance with the terms of the Transfer and Servicing Agreements, Secondary
Guaranty Participation Agreements (SBA Form 1086), and Loan Guaranty Agreements
(Deferred Participation) (SBA Form 750) (collectively, the “Servicing
Agreements”);

 

WHEREAS, Hana previously sold, without recourse, all of its rights, title and
interest in and to the Unguaranteed Interests in certain of the SBA Loans to
Hana ABS 2014-1, LLC and Hana ABS 2016-1, LLC, respectively (collectively, the
“Depositors”), pursuant to the Unguaranteed Interest Sale and Assignment
Agreement, dated as of September 5, 2014, between Hana and Hana ABS 2014-1, LLC,
and the Unguaranteed Interest Sale and Assignment Agreement, dated as of
November 10, 2016, between Hana and Hana ABS 2016-1, LLC (collectively, the
“Unguaranteed Interest Sale Agreements”). Hana continues to own the Unguaranteed
Interests in SBA Loans that were not sold pursuant to the Unguaranteed Interest
Sale Agreements;

 

WHEREAS, the Depositors conveyed the Unguaranteed Interests of the SBA Loans
acquired by them pursuant to the Unguaranteed Interest Sale Agreements to the
Hana SBL Loan Trust 2014-1 (the “2014 Trust”) and the Hana SBL Loan Trust 2016-1
(“2016 Trust,” and collectively with the 2014 Trust, the “Trusts”), pursuant to
the Transfer and Servicing Agreements. The Trusts were created pursuant to trust
agreements dated as of September 5, 2014 and November 10, 2016 (collectively,
the “Trust Agreements”), among the applicable Depositor, Wells Fargo Bank, N.A.,
as administrator and Wilmington Trust, National Association, as owner trustee
(the “Owner Trustee”). Each Depositor assigned all of its rights and delegated
all of its obligations under the Unguaranteed Interest Sale Agreements to the
Trusts for the benefit of the Securityholders (as defined in the Transfer and
Servicing Agreements) and the SBA;

 

WHEREAS, in conjunction with the conveyances of the Unguaranteed Interests of
the SBA Loans by the Depositors described above, (a) Hana, the 2014 Trust, Hana
ABS 2014-1, LLC, Wells Fargo Bank, N.A., Colson Service Corp. and SBA entered
into a Multi-Party Agreement, dated as of September 5, 2014, and Hana, the 2016
Trust, Hana ABS 2016-1, LLC, Wells Fargo Bank, N.A., Colson Service Corp. and
SBA entered into a Multi-Party Agreement, dated as of November 10, 2016,
regarding their respective rights in those SBA Loans (collectively, the
“Multi-Party Agreements”), and (b) Hana, the 2014 Trust, and Wells Fargo Bank,
N.A. entered into an Administration Agreement, dated as of September 5, 2014,
and Hana, the 2016 Trust, and Wells Fargo Bank, N.A., entered into an
Administration Agreement, dated as of November 10, 2016, regarding
administrative and servicing obligations (collectively, the “Administration
Agreements”);

 

2

--------------------------------------------------------------------------------

 

 

WHEREAS, Hana Investment is the holder of the Class OC-1 and Class OC-2
Certificates (as defined in the Transfer and Servicing Agreements)
(collectively, the “Ownership Certificates”) of each of the Trusts, representing
all of the beneficial ownership interests in the Trusts (and therefore
indirectly the ownership of the Unguaranteed Interests and other assets of the
Trusts);

 

WHEREAS, Upon the conveyance of the Unguaranteed Interests to the Trusts, the
Trusts pledged their interests in the Unguaranteed Interests and certain other
assets of the Trusts to the Indenture Trustees pursuant to Indentures dated as
of September 5, 2014 and November 10, 2016 (collectively, the “Indentures”),
between the applicable Trust and the Indenture Trustee, to secure repayment of
the notes issued by the Trusts pursuant to the Indentures (collectively,
“Securitized Trust Debt”);

 

WHEREAS, Seller desires to sell, and Purchaser desires to acquire: (i) 500 Units
of membership interest in Hana Investment representing a 100% membership
interest (the “Membership Interest”) (and thereby, indirectly, all rights, title
and interest in and to the Ownership Certificates), (ii) all of Seller’s rights,
title and interest in and to the Unguaranteed Interests of SBA Loans not
previously sold by Seller to the Depositors, (iii) all of Seller’s rights,
title, and interest in and to the Whole SBA Loans, if any, (iv) the Loan
Servicing Rights with respect to the SBA Loans as described in Section 1.2,
including Seller’s servicing rights and fees and rights to recover Servicing
Advances accruing after the Closing Date with respect to the SBA Loans, (v) all
other Loan Assets, including, without limitation, the SBA Files, loans in the
pipeline, and all of the books and records described in Section 1.12, (vi) the
Computer Assets and other personal property assets described in Exhibits A-2,
and (vii) certain furniture, fixtures and equipment used in the ordinary course
(collectively, the assets listed in items (i) through (vii) are referred to as
the “Transferred Assets”). Seller also desires to terminate, and Purchaser
desires to hire, certain employees of Seller. If desired by Purchaser, in
Purchaser’s sole discretion, Seller is willing to license to Purchaser a portion
of the leased premises located at 1000 Wilshire Blvd, 20th Floor, Los Angeles,
California 90017, on a short term basis of no more than six (6) months after the
Closing Date under the terms set forth in this Agreement. Seller also desires to
assign to Purchaser all of Seller’s interest in, and Purchaser desires to accept
and assume, on the terms and conditions set forth in this Agreement, the
contracts and agreements described on Exhibit A-1 attached hereto;

 

WHEREAS, Hana is the tenant under the real property leases described on Exhibit
B attached hereto, which Hana intends to negotiate to terminate effective on or
before the Closing Date, and to assist Hana in terminating the leases, Purchaser
is willing to enter into new leases with the landlords for a term of one year on
substantially the same terms as the existing leases. If Hana is unsuccessful in
negotiating the termination of the leases described on Exhibit B, Hana will
assign to Purchaser all of Hana’s interests in the real property leases, subject
to all necessary landlord consents and approvals, provided that Hana may give or
require Purchaser to give to the landlords notices to terminate the assigned
leases at the end of their current one year terms; and

 

3

--------------------------------------------------------------------------------

 

 

WHEREAS, a non-solicitation and confidentiality agreement, in the form attached
hereto as Exhibit C (“Non-Solicitation and Confidentiality Agreement”), shall be
executed by the employees of Seller’s parent company listed on Exhibit C-1
hereto.

 

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

ARTICLE 1
ASSIGNMENTS AND TRANSFERS OF ASSETS

 

Section 1.1     Sale of Loan Assets.

 

(a)     Sale of Transferred Assets. Subject to the terms and conditions set
forth in this Agreement, including issuance of any Required Consents, Seller
shall sell, assign and transfer to Purchaser, and Purchaser shall purchase from
Seller, all of Seller’s rights, title, and interest in and to the Transferred
Assets, free and clear of Liens. Such conveyance includes, without limitation,
(1) Seller’s rights to all payments of principal and interest received on or
with respect to the Unguaranteed Interests of the SBA Loans and Whole SBA Loans
after the Cut-Off Date (regardless of when received), and all such payments due
after such date but received on or prior to the Closing Date and intended by the
related Loan Obligors to be applied after such date and not deducted in
determining Unpaid Principal Balance, (2) all of the Seller’s right, title and
interest in and to each related account and all amounts from time to time
credited to and the proceeds of such account due after the Cut-Off Date in
respect of the Unguaranteed Interests of the SBA Loans and Whole SBA Loans, (3)
any and all loan documents and instruments of and for the SBA Loans, including
each of the items described in Section 2.01 of the Transfer and Servicing
Agreements, as applicable (each, an “SBA File” and, collectively, the “SBA
Files”), (4) any insurance policies relating to the Unguaranteed Interests of
the SBA Loans and Whole SBA Loans, and (5) Seller’s security interest in any
collateral pledged to secure the Unguaranteed Interests of the SBA Loans and
Whole SBA Loans, and any proceeds of or recoveries with respect to the foregoing
paid, realized or collected after the Closing Date. All of the foregoing
described in this Section 1.1(a) are referred to as the “Loan Assets.”

 

(b)     Schedule of Loan Assets. Purchaser and Seller have agreed upon the Loan
Assets to be purchased by the Purchaser and Seller has identified the underlying
SBA Loans on Schedule 1.1(c), and the Seller will prepare on or prior to the
Closing Date a final schedule describing such Loan Assets.

 

(c)     Payments. Except as otherwise provided in this Agreement, and except to
the extent prorated or adjusted between the Parties at Closing, any servicing
fees, and any other items of servicing income attributable to the Transferred
Assets allocable to any period prior to the Closing, and reimbursements of
servicing expenses and servicing advances paid by Seller, shall belong to
Seller, and any servicing fees, and any other items of servicing income
attributable to the Transferred Assets allocable to any period after the
Closing, and reimbursements of servicing expenses and servicing advances paid by
Purchaser, shall belong to Purchaser. After the Closing Date, to the extent that
Purchaser receives payments allocable to Seller in accordance with this
Agreement and the Closing Agreements (for example, servicing advances and
interest allocable to Seller), Purchaser shall promptly account for and turn
over such payments to Seller, and to the extent that Seller receives any
payments allocable to Purchaser in accordance with this Agreement and the
Closing Agreements, Seller shall promptly account for and turn over such
payments to Purchaser.

 

4

--------------------------------------------------------------------------------

 

 

Section 1.2     Loan Servicing Rights. Subject to the terms and conditions of
this Agreement, including any Required Consents, on the Closing Date, Seller
shall sell, assign and transfer to Purchaser, and Purchaser shall accept and
assume the contract rights, duties and obligations of Seller as servicer with
respect to the Loan Assets under the Servicing Agreements, including the rights
to receive servicing fees, excess spread and any ancillary income and to recover
servicing advances accruing after the Closing Date with respect thereto. Without
limiting the generality of the foregoing, subject to the terms and conditions of
this Agreement, on the Closing Date, Seller shall sell, and Purchaser shall
accept and assume Seller’s contract rights, duties and obligations of Seller
under the existing Transfer and Servicing Agreements. The contract rights,
duties and obligations of Seller to be assumed by Purchaser this Section 1.2 are
referred to as the “Loan Servicing Rights” of Seller, including the right to
receive all servicing fees and ancillary income and to recover servicing
advances accruing after the Closing Date with respect to the SBA Loans
(including SBA Loans owned by the Trusts) due and payable after the Closing
Date.

 

Section 1.3     Delivery of the Transferred Assets. Subject to the terms and
conditions set forth herein, on the Closing Date, Seller shall execute and
deliver to Purchaser, at no additional cost to Purchaser, and where applicable,
Purchaser shall execute and deliver in order to accept and assume the Assumed
Liabilities, the following instruments of transfer and assignment of the
Transferred Assets (collectively, the “Transfer and Assignment Documents”), each
of which shall be in form and substance mutually satisfactory to Purchaser and
Seller, without representation or warranty unless expressly set forth in this
Agreement (including the Schedules): (a) an Assignment Agreement and Transfer of
Loan Servicing Rights (the “Loan Servicing Assignment”)(in which, among other
things, the Parties will address transfer of control of trust, custody and
escrow funds relating to the Loan Servicing Rights), (b) an assignment of
Seller’s rights, duties and obligations in the contracts and agreements
described on Exhibit A-1 (and Purchaser shall assume such duties and obligations
to the extent set forth in Section 1.8), (c) a bill of sale transferring to
Purchaser all of Seller’s right, title, and interest in all of the desktop and
laptop computers, servers, printers, routers, firewalls, copiers, scanners,
telephones, audio video equipment and any and all computer hardware and software
described on Exhibit A-2 used by Seller in the ordinary course to operate its
SBA Loan business (collectively, the “Computer Assets”) as well as all office
furniture, office supplies and other tangible equipment or property used in the
ordinary course to operate the SBA Loan business, (d) an Assignment of Other
Transferred Assets, assigning any of the Transferred Assets not conveyed by the
documents described in (a) and (b) above (the “Transferred Assets Assignment”),
and (e) power(s) of attorney, original note endorsements, note allonges, and any
other documents as may be required to legally transfer and assign the
Transferred Assets and for Purchaser to accept and assume Seller’s future
obligations in connection therewith to the extent set forth in Section 1.8.

 

5

--------------------------------------------------------------------------------

 

 

Section 1.4     Purchase Price for Transferred Assets; Deposit.

 

(a)     Purchase Price. In consideration for the Transferred Assets and other
covenants of the Seller set forth herein, on the Closing Date Purchaser shall
(i) pay a cash purchase price (the “Purchase Price”) for the Transferred Assets
of $83,448,941, subject to adjustment in accordance with the formula and example
set forth in Schedule 1.4(a), and (ii) assume the Assumed Liabilities. Purchaser
shall pay the Purchase Price in cash to Seller by wire transfer of immediately
available funds to an account or accounts designated in writing by the Seller.

 

(b)     Escrow Deposit. Within two (2) Business Days after the Effective Date,
Purchaser shall deposit in escrow with Commerce Escrow, a Division of Opus Bank
(“Escrow Holder”) by wire transfer of immediately available funds a deposit in
the amount of Five Hundred Thousand and No/100 Dollars ($500,000) (including the
interest or other earnings thereon, the “Escrow Deposit”), which shall be
credited to the Purchase Price and disbursed to Seller at Closing. Purchaser
shall also pay the $750 fee of Escrow Holder. The Escrow Deposit shall be
refunded to Purchaser if this Agreement is terminated for any reason other than
under Section 8.1(a)(iii). If this Agreement is terminated by Seller pursuant to
Section 8.1(a)(iii) (which, for the avoidance of doubt, does not include a
failure to obtain SBA or other consents through no fault of Purchaser), then the
Escrow Deposit shall be paid to Seller as liquidated damages, as provided in
Section 8.1(c). If Escrow Holder receives a written demand of a Party for
payment of the Escrow Deposit, it shall deliver a copy of the demand to the
other Party within three (3) Business Days after its receipt of the demand. If
Escrow Holder does not receive a written objection from such other Party to the
disbursement of the Escrow Deposit to the demanding party within five (5)
Business Days after the delivery of the copy of the demand to the other Party,
Escrow Holder shall be authorized to disburse the Escrow Deposit to the
demanding Party. If Escrow Holder timely receives a written objection from the
other Party, Escrow Holder shall either continue to hold the Escrow Deposit in
escrow pending receipt of joint instructions from the Parties respecting the
disposition of the Escrow Deposit, or Escrow Holder elects to interplead the
Escrow Deposit. The Parties agree to execute and deliver any separate escrow
instructions required by Escrow Holder which are consistent with the terms of
this Agreement.

 

Section 1.5     Delivery of Documents. In connection with such transfer and
assignment of the Transferred Assets hereunder, the Seller shall, at least five
(5) Business Days prior to the Closing Date, deliver, or cause to be delivered,
to the Purchaser (or its designee) each of the SBA Files, including the original
documents (or copies where the originals are required to be held by a third
party custodian in accordance with the Multi-Party Agreements) or instruments
with respect to each SBA Loan underlying the Transferred Assets.

 

Section 1.6     Changes in Transferred Assets. The aggregate value of the
Transferred Assets may change as a result of, among other things, payments
received on the Transferred Assets. Subject to SBA approval, Seller may sell or
make other dispositions of some of the Transferred Assets in the ordinary course
consistent with Section 4.1 and without discriminating in a manner adverse to
Purchaser, to one or more Persons other than Purchaser. Seller acknowledges that
after the Closing Date, Purchaser shall service the SBA Loans and collect
certain fees attributable to the period from and after the Closing Date and
shall continue to receive, accept and process payments on the Transferred Assets
outstanding on the Closing Date.

 

6

--------------------------------------------------------------------------------

 

 

Section 1.7     Review of Documentation. Within thirty (30) days following the
Effective Date, Purchaser shall review each applicable SBA File, provided,
however, that if the SBA File for any New SBA Loan is not available for review
by Purchaser at least ten (10) days before expiration of the thirty (30) day
review period, then the review period for such New SBA Loan shall be ten (10)
days after the SBA File for the New SBA Loan is available for Purchaser’s
review, but in no event later than the Closing Date. If, in the course of such
review, Purchaser identifies with respect to any SBA File or any SBA Loan a
defect, credit deterioration or omission that adversely affects the value,
marketability, rating or collectability of the SBA Loan as determined by
Purchaser in its reasonable discretion (a “Material SBA Defect”), including
without limitation any of the following: (a) the lack of a copy of a recorded
mortgage or deed of trust, (b) the lack of a copy of a UCC-1 filing, (c) the
lack of a copy of the SBA Note, (d) the SBA Loan is made to an ineligible
company for an SBA Guaranteed Loan, (e) the SBA Loan does not comply with all of
the representations and warranties on Schedule 2.9, (f) non-compliance with any
SBA Loan covenant or condition or any ongoing SBA or regulatory requirement, or
(g) the credit downgrade associated with any SBA Loan required to conform with
the risk rating definitions adopted by Purchaser pursuant to the Office of the
Comptroller of the Currency Handbook on Rating Credit Risk1, then Purchaser
shall notify Seller of the Material SBA Defect within five (5) Business Days
after discovery, and Seller shall use commercially reasonable efforts to cure
the Material SBA Defect before the Closing Date. Unless Purchaser notifies
Seller of a Material SBA Defect within five (5) Business Days after discovery,
and in any event on or before expiration of the applicable review period, it
shall be deemed to have waived its right to the Purchase Price reduction
described below with respect to any Material SBA Defect (but retains its
indemnification rights). If the Material SBA Defect of which Seller is timely
notified cannot be cured by Seller prior to the Closing Date, then Purchaser
shall nonetheless purchase Seller’s interest in the affected SBA Loan, [but for
purposes of determining the Purchase Price of the Transferred Assets under
Section 1.4(a), Purchaser and Seller shall negotiate in good faith (without
duplication): (i) an adjustment to the Purchase Price that reflects a fair price
for the affected SBA Loan; or (ii) an increase in the amount of any credit
write-off or loan loss reserve required to conform with the accounting and
allowance methodology adopted by Purchaser pursuant to the Office of the
Comptroller of the Currency Handbook on Allowance for Loan and Lease Losses.2

 

Section 1.8     No Assumption of Pre-Closing Liabilities. Purchaser is
purchasing only the Transferred Assets from Seller, and Seller shall convey the
Transferred Assets to Purchaser free and clear of all Liens. At Closing,
Purchaser shall assume only the following specific obligations and liabilities
of Seller (the “Assumed Liabilities”) and no others: (i) the obligation to
service the Transferred Assets from and after the Closing Date in accordance
with the applicable Servicing Agreements and the requirements of the SBA
Rules and Regulations, (ii) the other obligations that first arise after the
Closing relating to the Transferred Assets, in accordance with the documents
listed on Exhibit A-1, and (iii) any other obligation expressly assumed by
Purchaser in any Closing Agreements to which it is a party; provided, however,
that Purchaser is not, in any case, assuming any obligations or liabilities
arising from or relating to: (A) any litigation pending against Seller as of the
Closing Date, or (B) for default, legal violations, breaches, repurchase
obligations or other errors or omissions of Seller occurring on before the
Closing Date. Seller shall be responsible for payment of payables to Colson
Service Corp. and other payables relating to the servicing of the SBA Loans
allocable to periods prior to the Closing Date not included in the Assumed
Liabilities.

 

 

--------------------------------------------------------------------------------

1    
https://www.occ.treas.gov/publications/publications-by-type/comptrollers-handbook/rating-credit-risk/pub-ch-rating-credit-risk.pdf

2   
 https://www.occ.treas.gov/publications/publications-by-type/comptrollers-handbook/allowance-loan-lease-losses/pub-ch-allowance-loan-lease-losses.pdf2

 

7

--------------------------------------------------------------------------------

 

 

Section 1.9     Hiring of Employees.

 

(a)     Officer Employees. To enable Purchaser to continue to develop its
business, Seller shall use commercially reasonable efforts to facilitate, at no
cost or expense to Seller Purchaser’s hiring, effective on the Closing Date, of
the seven (7) officers (collectively, the “Officer Employees”) listed on
Schedule 1.9(a) presently employed by Seller, who will each resign from Seller
on the Closing Date as defined below without any liability to Purchaser. Prior
to execution of this Agreement, the Officer Employees have received and accepted
offer letters of employment with Purchaser, to be effective following the
Closing Date on terms consistent with their current employment. After
consultation with the Officer Employees, Purchaser shall determine which
employees other than the Officer Employees shall receive offer letters of
employment from Purchaser prior to the Closing Date (the Officer Employees and
other Seller employees hired by Purchaser, the “Transferred Employees”). Prior
to or on the Closing Date, Seller shall pay any and all accrued salary, bonuses,
vacation pay and other compensation due to its employees, including the
Transferred Employees (and Purchaser shall have no obligation for any of such
payments). Seller will use commercially reasonable efforts (at no more than
nominal cost to itself) to have each of the Transferred Employees execute a
release, the form of which will be approved by Purchaser and Seller, whereby
Purchaser, Seller and their respective successors and assigns are forever
released from any responsibility or obligation, financial or otherwise, pursuant
to each of such person’s employment with Seller or severance agreement and
retention bonus agreement, as the case may be entered into by such person with
Seller, as applicable. Failure of any employees to be employed by Purchaser
shall not be a breach of Seller’s or Purchaser’s obligations under this
Agreement; however, Section 5.2(e) is a condition upon Purchaser’s obligation to
close the purchase of the Transferred Assets relating to the employment by
Purchaser of the Officer Employees and other employees after the Closing, and
such condition may be waived by Purchaser in its sole discretion.

 

(b)     Termination Payments to Employees. Seller is solely responsible for all
notices and severance payments required to be made to its employees that are
terminated and who do not become Transferred Employees. In connection with
making any severance payments to a terminated employee, Seller will use
commercially reasonable efforts to enter into a severance agreement satisfactory
to Purchaser and Seller, to the extent permitted by applicable law in the
opinion of each Party’s legal counsel, which shall provide, to the maximum
extent permitted by law, for (i) release of claims against Seller and Purchaser,
(ii) confidentiality of information, and (iii) no solicitation by the employee
of Transferred Employees, or existing or actually identified prospective SBA
customers (that is, those customers that are already in Seller’s origination
pipeline or who have been referred or otherwise identified as possible Loan
Obligors) of Seller, for a period of one year after the date of termination of
their employment by Seller. All retention bonus payments by Seller shall provide
for the execution of a retention receipt agreement satisfactory to Purchaser and
Seller as a condition to receipt of payments to the extent permitted by
applicable law in the opinion of each Party’s legal counsel, which shall provide
for (x) release of claims against Seller and Purchaser, (y) confidentiality of
information, and (z) no solicitation of the Seller’s SBA customers or
Transferred Employees after the termination date of their employment.

 

8

--------------------------------------------------------------------------------

 

 

(c)     Offers of Employment. Purchaser shall have the right but not the
obligation to offer employment, effective on the Closing Date, to any and all
persons who are employees of Seller immediately before the Closing Date.
Purchaser shall not have the right to make offers to the employees of Parent
indicated on Schedule C-1. If Purchaser elects to make offers in accordance with
this Section, then it shall offer salary and benefits which, taken as a whole,
are similar to those received by the relevant employee from Seller for positions
with authority and responsibilities similar to those currently held by the
relevant employee. If a relevant Seller employee does not accept Purchaser’s
offer, Purchaser shall, in good faith and subject to compliance with its
internal hiring policies and applicable Law, make a similar offer to any
prospective employee that Jimmy Bang recommends to be hired as a replacement for
that relevant Seller employee. Prior to the Closing Date, by a certain date as
determined by Purchaser, Seller will provide Purchaser with information
regarding such persons’ current employment arrangements with Seller to the
extent permitted by applicable law and will otherwise assist Purchaser in making
such offers.

 

(d)     Payroll Obligations. Prior to or on the Closing Date, Seller shall fully
satisfy and pay on the last day prior to or on the Closing Date any and all
obligations arising out of or under the employment agreements or arrangements to
employees of Seller and terminate all such employee agreements and arrangements.
Seller shall also take all commercially reasonable steps to assure that all
executive officers and other employees, as identified by Purchaser, remain in
place at Seller until the Closing Date.

 

(e)     Purchaser Staffing. Purchaser will determine its exact staffing needs
after the Effective Date. Purchaser agrees that after all officers and employees
have resigned or been terminated pursuant to this Section 1.9, as of and
following the Closing Date, the Transferred Employees shall be eligible to
participate in Purchaser’s employee benefit plans in which the similarly
situated employees of Purchaser participate, to the same extent as such
similarly situated employees of Purchaser participate, subject to the terms and
conditions of Purchaser’s applicable plans. Notwithstanding anything in this
Agreement to the contrary, no Transferred Employee shall be entitled to receive
any options or rights to purchase or otherwise receive any shares of Purchaser
or its holding company common stock pursuant to the Purchaser’s or its holding
company’s Benefit Plans as a result of or arising out of or in connection with
the transaction contemplated hereby.

 

(f)     Purchaser Benefit Plans. At or prior to the Closing, with respect to
each employee benefit plan, program, policy or arrangement maintained by
Purchaser for the benefit of current employees of Purchaser (each such plan,
program, policy or arrangement, a “Purchaser Plan”), for purposes of determining
eligibility to participate, vesting and benefits, service with Seller shall not
be treated as service with Purchaser.

 

9

--------------------------------------------------------------------------------

 

 

Section 1.10     Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Seller, 1000
Wilshire Blvd., 20th Floor, Los Angeles, CA 90017, or such other place as Seller
and Purchaser may mutually agree, on or before the six (6) month anniversary of
the Effective Date, unless extended by the Purchaser and Seller by mutual
agreement in writing, or on an earlier date by mutual agreement of Purchaser and
Seller, but, in any event within seven (7) Business Days after each Party has
notice that the conditions in Sections 5.1(c) and (d) have been satisfied or
each Party has waived in writing any failure of any such condition to be
satisfied (the “Closing Date”).

 

Section 1.11     Licensed Premises. If desired by Purchaser, on the Closing
Date, Seller will license to Purchaser for a monthly fee of $27,500 (prorated on
a daily basis but commencing to accrue only after the first forty-five (45) days
after the Closing Date) for a period to be determined by Purchaser but not more
than six (6) months unless approved in writing by Seller, a portion of Seller’s
interest in the leased premises utilized by Seller in the areas the Transferred
Employees are currently occupying or using (including common areas) for its
current operations located at 1000 Wilshire Blvd., 20th Floor, Los Angeles,
California 90017 (the “Licensed Premises”). The right to use the Licensed
Premises shall include the right to existing furniture, fixtures and equipment
the Former Seller Employers are currently using (collectively the
“Improvements”), and all equipment and apparatus rights and appurtenances
pertaining thereto under the Lease. During the license period, Purchaser shall
maintain and keep in effect at its sole cost and expense worker’s compensation
insurance, employer liability insurance, commercial general liability insurance,
employment practices insurance, any other liability coverages maintained by
Purchaser respecting its business in other locations, and personal property
insurance, on such terms and in such coverage amounts as Purchaser maintains for
its other businesses. Purchaser shall cause Seller, its Affiliates, their
respective officers and employees, and its landlord to be named as additional
insureds on Purchaser’s liability insurance and include a waiver of subrogation
in favor of the additional insureds in Purchaser’s worker’s compensation
insurance coverage, and deliver to Seller on or prior to the Closing Date ACORD
certificates of insurance evidencing such additional insured status, including
the attachment of the additional insured endorsement, and waiver of subrogation
respecting Purchaser’s worker’s compensation insurance. The rights and
obligations of Seller and Purchaser under this Section 1.11 shall survive the
Closing.

 

Section 1.12     Commencement Assets and Rights. On the Closing Date, Seller
will assign and transfer to Purchaser (i) in addition to the SBA Loans and SBA
Files, all other books, records, marketing materials, pending SBA loan
applications, customer and contact lists, accounts and other documentation and
information pertaining to the ownership, operation and servicing of the
Transferred Assets (excluding only privileged materials and materials Seller
cannot deliver under applicable Law), (ii) true and complete copies of all
contracts or agreements relating to the management and operation of the SBA loan
program shown on Exhibit A-1, and (iii) all contracts, guaranties, warranties or
other agreements relating to the ownership, use or maintenance of the
Transferred Assets shown on Exhibit A-1. Except as set forth below, no trade
names, logos, trademarks, service marks, or trade dress shall be assigned,
transferred or conveyed to Purchaser, including the names “Hana”, “Hana
Financial, Inc.,” “Hana Small Business Lending, Inc.,” or any similar
combination of words, or any trade names, logos trademarks, service marks, or
trade dress used by Seller or any of its Affiliates in their other businesses,
provided, however, that Seller acknowledges that its documents, relationships
and marketing materials included in the Transferred Assets use the Hana Small
Business Lending name and that Purchaser will require a period of time to
transition the business from that name to its new name. Seller hereby grants to
Purchaser the perpetual, exclusive right (excluding also the licensor and its
Affiliates) to use the name Hana Small Business Lending, Inc. during its
transition, without royalty, until such transition is complete and until the
existing documentation has been expended or becomes obsolete, but in any event
no longer than 180 days after the Closing Date. For one (1) year following the
Closing Date, Seller shall cause persons reaching the Hana Small Business
Lending, Inc. web page to be redirected to Purchaser’s SBA web page, with the
details to be discussed and determined by the Parties in good faith.

 

10

--------------------------------------------------------------------------------

 

 

Section 1.13     Hana Branch Office Leases. Hana is the tenant under the real
property leases described on Exhibit B attached hereto, which Hana intends to
negotiate to terminate effective on or before the closing of the transactions
contemplated hereby, and to assist Hana in terminating the leases, Purchaser
shall enter into new leases with the landlords under such leases for a term of
one year on substantially the same terms as the existing leases. If Hana is
unsuccessful in negotiating the termination of any of the leases described on
Exhibit B, Hana will assign to Purchaser all of Hana’s interests in those real
property leases, subject to all necessary landlord consents and approvals,
provided that Hana may give or require Purchaser to give to the landlords
notices to terminate the assigned leases at the end of their current one year
terms.

 

Section 1.14     Pending Litigation. The subject matter of the litigation
actions set forth on Schedule 1.14 in which Seller is the plaintiff, relate to
Transferred Assets. Therefore, following the Closing Date, Purchaser shall
assume the prosecution of those litigation actions to the extent outstanding on
the Closing Date, and unless Purchaser decides to engage the existing Seller
counsel in such actions, Purchaser shall cause counsel of its selection to be
substituted as counsel of record in such actions. If there are other litigation
cases outstanding in which it appears that only Purchaser will have a material
interest after the Closing Date, then Seller and Purchaser will discuss and
potentially transfer responsibility for prosecuting and defending those cases to
Purchaser as well (neither Party being obligated to do so unless it otherwise
agrees). Seller and Purchaser shall execute and deliver as part of the Closing
any other documents necessary to transition such actions to Purchaser.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER

 

To induce Purchaser to enter into and perform this Agreement, Seller represents
and warrants to Purchaser as follows on the date hereof and on the Closing Date.

 

Section 2.1     Organization and Qualification of Seller. The Seller is a
corporation or limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Seller is duly
licensed or qualified to do business and in good standing in each jurisdiction
in which the ownership or use of its assets or conduct of its business requires
it to be so qualified or licensed and in good standing except where any such
failure to be so qualified or licensed and in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------

 

 

Section 2.2     Authority. The Seller has the corporate (or limited liability
company, as applicable) power and authority to own its assets including, as
applicable, the Servicing Rights and the Transferred Assets, and to conduct its
business as currently conducted. The Seller has the requisite corporate (or
limited liability company, as applicable) power and authority to execute,
deliver and perform its respective obligations under this Agreement and the
Closing Agreements to which it is a party. The execution and delivery by the
Seller, and performance by the Seller of its respective obligations under, this
Agreement and the Closing Agreements to which it is a party and the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate (or limited liability company, as applicable) action on the part of
such Seller and its respective stockholders, boards, managers or members, as
applicable.

 

Section 2.3     No Consents and Approvals. Except as set forth on Schedule 2.3
(collectively, the “Required Consents”), and except for an application to the
SBA which Seller and Purchaser will together prepare and file with the SBA, the
execution and delivery of this Agreement by Seller does not, and (assuming
satisfaction of the conditions set forth in Article 5) the performance of this
Agreement and the Closing Agreements by Seller and the consummation by Seller of
the transactions contemplated hereby will not:  (i) violate any provision of the
certificate of incorporation or bylaws (or any comparable organization document)
of Seller; (ii) conflict with or violate any Law, judicial or administrative
order, writ, award, judgment, injunction or decree to which Seller is subject;
(iii) require Seller to make any filing with, obtain any permit, consent,
license or approval of, or give any notice to, any Governmental Authority;
(iv) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or right
to require repurchase, pursuant to, any material contract to which Seller is a
party or by which any of its properties is bound or affected; or (v) result in
the creation of any Lien on any of the Transferred Assets, except, in the case
of clauses (ii), (iii), and (iv) for such conflicts, violations, filings,
permits, consents, licenses, approvals, notices, breaches or conflicts that
would not (a) have a Material Adverse Effect or impair the validity or
enforceability of this Agreement, any Closing Agreement or any Transferred Asset
or (b) prohibit Seller from consummating the transactions contemplated by this
Agreement or the Closing Agreements to which it is a party or performing its
obligations hereunder or thereunder. Failure of Seller, after making good faith
efforts, to obtain consents of the SBA, the Trust), the back-up Servicer (Wells
Fargo Bank), and the Indenture Trustee (also, Wells Fargo Bank) or any other
unrelated third party, shall not be breach of Seller’s obligations under this
Agreement; although the absence of those consents may result in the failure to
satisfy a condition to Closing.

 

Section 2.4     Enforceability. Each of this Agreement and the Closing
Agreements to which the Seller is a party have been and will be duly executed
and delivered by Seller, and (assuming due authorization, execution and delivery
by each other party thereto, if applicable) each of this Agreement and the
Closing Agreements constitutes and will constitute the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with the terms
thereof, except as the same may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting generally the
enforcement of creditors’ rights and (ii) general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

 

12

--------------------------------------------------------------------------------

 

 

Section 2.5     Title. Seller possesses and, subject to the satisfaction of the
conditions set forth herein, on the Closing Date Seller shall convey, sell and
assign to Purchaser, the sole legal, beneficial and valid title to the
Transferred Assets, and the other assets described herein, free and clear of all
Liens, restrictions on sale or transfer, preemptive rights, options or any other
claims by any Person. All tangible personal property owned or leased by Seller
and located at the Seller’s offices indicated on Exhibit B are included in the
Transferred Assets.

 

Section 2.6     Litigation. Except as set forth on Schedule 2.6, there is no
Action pending or, to the knowledge of Seller (including the knowledge of each
of the Officer Employees), threatened, by or against the Seller or any asset of
the Seller before any court, arbitrator or Governmental Authority, that
(i) would have a Material Adverse Effect, (ii) questions the legality, validity
or enforceability of this Agreement or any Closing Agreement or (iii) may have
the effect of delaying or preventing the consummation of the transactions
contemplated by this Agreement or any of the Closing Agreements. There is no
outstanding judgment, order or decree to which Seller or any asset of Seller is
subject that would have a Material Adverse Effect.

 

Section 2.7     Financial Statements. Attached as Schedule 2.7 hereto are:
(i) the audited financial statements of Seller as of and for the 12-month period
ended December 31, 2016, and (ii) the unaudited financial statements of Seller
as of and for the 12-month period ended December 31, 2017 (the “Interim
Financial Statements”). The Interim Financial Statements present fairly the
consolidated financial position, results of operations, and changes in financial
position of Seller as of the respective dates or for the respective periods to
which they apply in accordance with GAAP (except for intercompany assets and
liabilities, the absence of footnotes and normal year-end adjustments), applied
consistently.

 

Section 2.8     Loans. Schedule 1.1(c) attached hereto contains a complete and
accurate list of, as of the date hereof, all of the SBA Loans underlying the
Transferred Assets, subject to any repayments or approved sales of such
Transferred Assets after the date hereof. Each Loan is a SBA 7(a) Loan
originated and serviced by Seller in accordance with SBA Rules and Regulations
and for which an SBA guarantee is in effect in the percentage and dollar amount
set forth on the SBA Loan Schedule. Seller has not taken or failed to take any
action that would cause the SBA guarantee on each Loan to be invalid and
unenforceable against SBA and, if presented upon a default in the underlying
Loan, Seller has not taken or failed to take any action required to cause the
same to be honored by SBA without denial or repair (other than any denial or
repair arising after the Closing Date as a result of actions or omissions by the
Purchaser). Except as set forth on Schedule 1.1(c), no payment or other material
Event of Default (or any condition, occurrence or event that, after notice or
lapse of time or both, would constitute an Event of Default) has occurred and is
continuing. “Event of Default” shall mean the events and circumstances
constituting an event of default under the Loan Documents. Seller has in its
possession the originals (or where the originals are held in accordance with the
Multi-Party Agreements, then copies) of (and has made available to Purchaser
copies of) all documents or instruments constituting the Loan Documents, and the
Loan Documents are the only agreements containing the complete terms of the
agreement between the Loan Obligors and Seller regarding the Loans and the
Collateral.

 

Section 2.9     Loan Level Warranties. All of the SBA Loans were originated by
Seller. The representations and warranties with respect to SBA loans set forth
in the Transfer and Servicing Agreements (which are incorporated by reference to
the Unguaranteed Interest Sale Agreements defined therein) were true when made
and remain true on the Effective Date. Except as set forth on Schedule 2.9,
Seller hereby makes to Purchaser the same representations and warranties with
respect to the SBA Loans comprising or underlying the Transferred Assets as
Seller made in the Transfer and Servicing Agreements (which are incorporated by
reference to the Unguaranteed Interest Sale Agreements defined therein), which
representations and warranties are reproduced as Schedule 2.9.

 

13

--------------------------------------------------------------------------------

 

 

Section 2.10     Employees and Seller Benefit Plans.

 

(a)     Schedule 2.10(a) sets forth a list of the employees, independent
contractors and consultants involved in Seller’s SBA Loan business (other than
the parent company employees listed on Exhibit C-1)), including, for each
Person, his or her name, title or position, location, date of hire, current base
salary, current employment status (e.g., full or part time, active, temporary,
leave of absence, or short term disability), commission, status for purposes of
wage and hour Laws and bonus/incentive target opportunities (if applicable). The
data with respect to employees on Schedule 2.10(a) is accurate and complete in
all material respects as of the Effective Date.

 

(b)     Seller is and has been in compliance in all material respects with all
applicable Laws pertaining to employment and employment practices to the extent
they relate to employees of the Seller.

 

(c)     To Seller’s knowledge, all employees of the Seller are legally
authorized to work in the United States. Seller has completed and retained the
necessary employment verification paperwork under the Immigration Reform and
Control Act of 1986 (“IRCA”) in accordance with the applicable provisions of
IRCA for its current employees and Seller is in compliance with the
anti-discrimination provisions of IRCA.

 

(d)     Schedule 2.10(d) sets forth a complete list of material Seller Benefit
Plans. A complete copy (or, if not documented, a description) of each material
Seller Benefit Plan, in each case as in effect on the date of this Agreement,
has been made available to Purchaser on the Data Site. With respect to the
Seller Benefit Plans, Sellers will have made, on or before the Closing Date, all
payments (including premium payments with respect to insurance policies)
required to be made by them on or before the Closing Date. All of the Seller
Benefit Plans are, and have been, operated in compliance in all material
respects with (a) their provisions and (b) all applicable Laws, including ERISA
and the Code and the regulations and rulings thereunder.

 

Section 2.11     Taxes. Seller has properly and timely filed all Tax Returns
required to be filed by it, all of which were accurate and complete and in all
material respects. Seller has paid all Taxes required to be paid (or withheld
and paid) by it (whether or not shown on a Tax Return). No audit of Seller by
any Tax authority is currently pending or is threatened. No written notice of
any proposed Tax audit, or of any Tax deficiency or adjustment, has been
received by Seller, and to Seller’s knowledge, there is no reasonable basis for
any tax deficiency or adjustment to be assessed against Seller. Seller has
complied with the provisions of the Internal Revenue Code of 1986, as amended
(the “Code”) relating to the withholding and payment of Taxes, including the
withholding and reporting requirements under Code sections 1441 through 1464,
3401 through 3406, and 6041 through 6049, as well as similar provisions under
any other laws, and has, within the time and in the manner prescribed by law,
withheld from employee wages and paid over to the proper Tax authorities all
amounts required. Seller has undertaken in good faith to appropriately classify
all service providers as either employees or independent contractors for all Tax
purposes. There are no Liens for Taxes upon any of the Transferred Assets.

 

14

--------------------------------------------------------------------------------

 

 

Section 2.12     Hana Investment. Hana Small Business Lending, Inc. is the sole
member of Hana Investment, which is member-managed. Hana Investment is a
Delaware limited liability company duly organized and in good standing. The
Membership Interest is not represented by a physical certificate. Hana
Investment has conducted no business unrelated to the Ownership Certificates,
has no material assets other than the Ownership Certificates and has no material
liabilities unrelated to the Ownership Certificates.

 

Section 2.13     SBA and Securitization Status.

 

(a)     Seller remains in good standing with the SBA. Seller maintains in full
force and effect all licenses, permits and qualifications required to originate
and service SBA Loans. Seller has not received any notice of any intent or
attempt by the SBA or any other Governmental Authority seeking to suspend,
revoke, rescind or terminate Seller’s current SBA loan origination and servicing
authority or any license, permit or qualification.

 

(b)     There have been no rating agency downgrades of the Securitized Trust
Debt. Except as disclosed on Schedule 2.13, there have been no requests or
demands for Seller to repurchase SBA Loans and no such requests or demands
remain outstanding.

 

“Seller’s knowledge,” “Seller’s actual knowledge,” and similar phrases mean the
present actual (as opposed to constructive or imputed) knowledge of the Officer
Employees and the officers listed on Exhibit C-1. The foregoing individuals are
identified in this paragraph solely for the purpose of defining and narrowing
the scope of Seller’s knowledge and not for the purpose of imposing any
liability on or creating any duties running from any such individual to
Purchaser. The named persons shall not have any personal liability, including
but not limited to liability for inaccuracy in any of the foregoing
representations and warranties.

 

The representations and warranties set forth in this Article 2 shall survive the
Closing Date until eighteen (18) months after the Closing Date, meaning that a
claim by Purchaser in respect of a breach of those representations and
warranties must first be submitted to Seller prior to their expiration or shall
be waived, provided, however, that the representations and warranties set forth
in (i) Section 2.5 (Title) shall not expire, and (ii) Section 2.11 shall survive
the Closing Date and will continue in effect until sixty (60) days after the
expiration of the applicable statute of limitations, at which time they will
expire. Upon discovery by Seller or Purchaser of a breach of any of the
foregoing representations and warranties that has a Material Adverse Effect, the
party discovering such breach shall give prompt written notice to the other
parties.

 

15

--------------------------------------------------------------------------------

 

 

              EXCEPT AS OTHERWISE PROVIDED HEREIN, THE SALE OF THE TRANSFERRED
ASSETS IS ON AN “AS-IS” AND “WHERE-IS” BASIS, AND SELLER MAKES NO REPRESENTATION
OR WARRANTY, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO THE TRANSFERRED ASSETS,
DOCUMENTS OR BENEFICIAL INTERESTS, INCLUDING, BUT NOT LIMITED ANY OTHER
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE LOAN OBLIGORS, THE COLLATERAL,
THE LOAN DOCUMENTS, LIENS, PRIORITY OR ANY OTHER MATTER NOT COVERED BY THIS
ARTICLE 2.              

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

To induce Seller to enter into this Agreement, Purchaser represents and warrants
to Seller as follows on the date hereof and on the Closing Date:

 

Section 3.1     Organization and Qualification of Purchaser. Purchaser is a
national banking association duly organized, validly existing and in good
standing under the laws of the United States. Purchaser is duly licensed or
qualified to do business and in good standing in each jurisdiction in which the
ownership or use of its assets or conduct of its business requires it to be so
qualified or licensed and in good standing except where any such failure to be
so qualified or licensed and in good standing would not, individually or in the
aggregate, have a Material Adverse Effect.

 

Section 3.2     Authority of Purchaser. Purchaser has the requisite corporate
right, power and authority to execute, deliver and perform its obligations under
this Agreement and the Closing Agreements to which it is a party. The execution
and delivery by Purchaser of, and the performance by Purchaser of its
obligations under, this Agreement, the Closing Agreements to which it is a party
and the transactions contemplated hereby and thereby have been duly authorized
by all necessary corporate action on the part of Purchaser, its board, managers
or members, as applicable.

 

Section 3.3     No Consents and Approvals. Except for any approval of the
Comptroller of the Currency or Federal Reserve System or resolution of any
objection of either of them to consummation by Purchaser of the transactions
contemplated hereby, the execution and delivery of this Agreement by Purchaser
does not, and (assuming satisfaction of the conditions set forth in Article 5)
the performance of this Agreement by Purchaser and the consummation by Purchaser
of the transactions contemplated hereby will not:  (i) violate any provision of
the organization documents of Purchaser; (ii) conflict with or violate any Law,
judicial or administrative order, writ, award, judgment, injunction or decree to
which Purchaser is subject; (iii) require Purchaser to make any filing with,
obtain any permit, consent, license or approval of, or give any notice to, any
Governmental Authority except for the SBA; (iv) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or right to require repurchase,
pursuant to, any material contract to which Purchaser is a party or by which any
of its properties is bound or affected; or (v) result in the creation of any
Lien on any of Purchaser’s assets, except, in the case of clauses (ii),
(iii) and (iv) for such conflicts, violations, filings, permits, consents,
licenses, approvals, notices, breaches or conflicts that would not (a) have a
Material Adverse Effect or impair the validity or enforceability of this
Agreement, any Closing Agreement or any Transferred Asset or (b) prohibit
Purchaser from consummating the transactions contemplated by this Agreement or
the Closing Agreements to which it is a party or performing its obligations
hereunder or thereunder.

 

16

--------------------------------------------------------------------------------

 

 

Section 3.4     Enforceability. Each of this Agreement and the Closing
Agreements to which it is a party have been duly executed and delivered by
Purchaser, and (assuming due authorization, execution and delivery by each other
party thereto, if applicable) each of this Agreement and the Closing Agreements
to which it is a party constitutes the legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with the terms thereof,
except as the same may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting generally the enforcement of
creditors’ rights and (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

 

Section 3.5     Litigation. There is no Action pending or, to Purchaser’s
knowledge, threatened, against Purchaser, or any property or asset of Purchaser,
before any court, arbitrator or Governmental Authority, domestic or foreign,
which (i) questions the legality, validity or enforceability of this Agreement
or (ii) may have the effect of delaying or preventing the consummation of the
transactions contemplated by this Agreement or any of the Closing Agreements.

 

Section 3.6     Financing and SBA Qualification. Purchaser has or will have on
the Closing Date sufficient funds to permit Purchaser to consummate the
transactions contemplated hereby and to satisfy all of the conditions to
qualification imposed by the SBA. Purchaser has no reason to believe that it
cannot qualify under SBA Rules and Regulations to purchase the Transferred
Assets and assume the Assumed Liabilities as provided for in this Agreement.

 

Section 3.7     Investment Representations.

 

(a)     Purchaser is a sophisticated investor with the experience and knowledge
to understand and evaluate transactions of the type contemplated by this
Agreement and the risks inherent thereto. Purchaser is knowledgeable and
experienced in financial and business matters and is capable of evaluating the
merits and risks of an investment in the Transferred Assets.

 

(b)     Purchaser is acquiring the Membership Interest (and thereby, indirectly,
the Ownership Certificates) for its own account and not with a view toward
distribution of the Membership Interest or Ownership Certificates to others.

 

(c)     Purchase understands that the Membership Interest and Ownership
Certificates have not been registered pursuant to the Securities Act of 1933, as
amended, or any similar state securities laws and, as such, the further transfer
of the Membership Interest and Ownership Certificates is restricted.

 

17

--------------------------------------------------------------------------------

 

 

(d)     Purchaser understands that the Transferred Assets constituting
securities may not be liquid and that the ability to assign, transfer or dispose
of certain of the Transferred Assets will be restricted by the agreements
referenced on Exhibit A-1.

 

The representations and warranties set forth in this Article 3 shall survive the
Closing Date until eighteen (18) months after the Closing Date, meaning that a
claim by Seller in respect of a breach of those representations and warranties
must first be submitted to Purchaser prior to their expiration or shall be
waived. Upon discovery by Seller or Purchaser of a breach of any of the
foregoing representations and warranties that has a Material Adverse Effect, the
party discovering such breach shall give prompt written notice to the other
parties. EXCEPT AS OTHERWISE PROVIDED HEREIN, PURCHASER MAKES NO REPRESENTATION
OR WARRANTY, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

 

ARTICLE 4
COVENANTS OF SELLER AND PURCHASER

 

Section 4.1     Conduct of Business Pending the Closing. Seller covenants and
agrees that, from the Effective Date through the Closing Date, Seller will
(a) conduct its business in the ordinary course and consistent with past
practices (including in respect of loan loss reserves and loan grading),
(b) service the SBA Loans consistent with applicable Law, existing contracts and
past practices and procedures, and (c) not engage in any practice, take any
action, fail to take any action or enter into any contract or transaction which
would cause any representation or warranty of Seller to be materially untrue or
result in a material breach of any covenant made by Seller in this Agreement.

 

Section 4.2     Access to Information. During the period from the Effective Date
to the Closing Date, Seller shall afford the officers, employees, and authorized
representatives of Purchaser full and complete access (other than confidential
data), at reasonable times upon reasonable notice during normal business hours,
to the premises, employees, assets, books and records of Seller (to the extent
they relate to the Transferred Assets or the Securitized Loans), and shall
furnish to Purchaser such financial, operating data, correspondence with or
information maintained by Governmental Authorities in Seller’s possession, and
any other information relating to the Transferred Assets and the Securitized
Loans (including servicer reports and other information) in Seller’s possession,
as Purchaser may reasonably request. To the extent any such books, records or
data are not in Seller’s physical possession and control, Seller shall use
commercially reasonable efforts to obtain and provide such information, but at
no material cost or expense to Seller. Seller will furnish all information
concerning Seller, the Transferred Assets and the Securitized Loans reasonably
required for inclusion in any application or statement to be made in connection
with the transactions contemplated by this Agreement to obtain Required
Consents. Any additional materials provided to Purchaser shall be subject to the
Non-Solicitation and Confidentiality Agreement.

 

18

--------------------------------------------------------------------------------

 

 

Seller further agrees that until the Closing Date, Seller shall use commercially
reasonable efforts to provide the following reports to Purchaser on a monthly
basis: (i) past due loans, (ii) loan risk grade changes, (iii) new and renewed
loans, (iv) loan trial balance by risk code, (v) monthly OREO report; (vi)
monthly non-accrual loan report; (vii) any problem loan reports; (viii) detailed
general ledger balance sheet and income statement, (ix) copies of all external
audits and reports, and (x) any notices from the SBA or any Governmental Agency
related to Seller, the Transferred Assets or the transactions contemplated by
this Agreement.

 

Seller shall provide Purchaser sufficient information in Seller’s possession to
commence the mapping of products and system parameters as soon as possible after
the execution of this Agreement. The Parties shall assist each other with the
integration of operations that is expected to begin shortly after this Agreement
is executed.

 

Section 4.3     Notification of Certain Matters. Seller shall give prompt
written notice to Purchaser, and Purchaser shall give prompt written notice to
Seller, (a) of the occurrence or non-occurrence of any event known to Purchaser
or Seller, as the case may be, the occurrence or non-occurrence of which would
cause any representation or warranty contained in this Agreement or the Closing
Agreements to be untrue or inaccurate in any material respect when made and as
of the Closing Date, (b) that Seller or Purchaser, as the case may be, are
unable, and will be unable as of the Closing Date, to comply with or satisfy in
all material respects any covenant or agreement to be complied with or satisfied
by it hereunder or under this Agreement or the Closing Agreements, (c) of any
changes in employment or loan collection activities, and (d) of the receipt of
any notice or communication from any Person or Governmental Authority regarding
the existence of any pending or threatened action that might reasonably be
expected to have a Material Adverse Effect, or alleging that any approval or
consent is required in connection with the consummation of the transactions
contemplated hereby, or raising any written objection to the consummation of the
transactions contemplated hereby, in each case subject to the laws governing the
disclosure of confidential supervisory information.

 

Section 4.4     Cooperation in Obtaining Consents and Approvals. Seller and
Purchaser will each use their respective commercially reasonable efforts to take
or cause to be taken all reasonable actions necessary, proper or advisable to
consummate the transactions contemplated by this Agreement, including such
action as Purchaser (in the case of the actions of Seller) or Seller (in the
case of the actions by Purchaser) reasonably considers necessary, proper or
advisable, in connection with obtaining Required Consents and making filings
with all Governmental Authorities having jurisdiction over the transactions
contemplated by this Agreement. Seller and Purchaser each agree to cooperate in
obtaining all consents and approvals from each Person from whom such consent or
approval may be required in connection with the Closing of the transactions
contemplated by this Agreement. Notwithstanding the foregoing neither Seller nor
Purchaser shall be required to take or cause to be taken any action in respect
of the foregoing if such action would result in additional liability accruing to
such party (beyond customary agreements or other documents required to be
executed by a Governmental Authority), increase the costs expected to be
incurred by such party, or otherwise have a detrimental effect on the economic
benefit of the transactions contemplated hereby expected by such party, in each
case by more than a de-minimus amount, as determined by the party to be charged,
acting reasonably.

 

19

--------------------------------------------------------------------------------

 

 

Seller shall also cooperate with Purchaser in reconciling the book value and
principal balance of the Unguaranteed Interests to be purchased by Purchaser
with Seller’s interests in the Trusts prior to the Closing Date.

 

Section 4.5     Further Assurances. Upon the terms and subject to the conditions
hereof, and subject to the provisions of Section 4.4, each Party hereto shall
use its commercially reasonable efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws to consummate and make effective the
transactions contemplated hereby, including, using its commercially reasonable
efforts to obtain all permits, consents, approvals, authorizations,
qualifications and orders of Governmental Authorities and other Persons as are
necessary or desirable for the consummation of the transactions contemplated
hereby and to fulfill the conditions to the consummation of the transactions
contemplated hereby.

 

Section 4.6     Servicing of Loans.

 

(a)     Transfer of Seller’s Financial Interest. Seller acknowledges that any
financial interest of Seller in the Transferred Assets will be transferred to
Purchaser. Purchaser shall service the Transferred Assets immediately following
the Closing Date.

 

(b)     Information for Tax Filings.

 

(i)     Each party shall use commercially reasonable efforts to provide to the
other party such information, and to perform such calculations, as such party
may reasonably request in connection with such party’s preparation, filing and
delivery of any Tax Returns, documents, reports, filings, instruments,
certificates and opinions pursuant to state and federal Tax laws in connection
with the Transferred Assets; provided, however, that Seller shall remain
obligated with respect to all Taxes relating to the Loans attributable to the
period prior to the closing for which it is liable under applicable Law, and
Purchaser shall be obligated with respect to all Taxes relating to the Loans
attributable to the period from and after the closing for which it is liable
under applicable Law. This Section 4.6(b) shall survive the Closing without any
contractual time limitation.

 

(ii)     All personal property, ad valorem or other similar Taxes (not including
income Taxes or Transfer Taxes (as defined below)) levied with respect to the
Transferred Assets for a taxable period that includes (but does not end on) the
Closing Date shall be apportioned between Seller on the one hand and Purchaser
on the other hand, based on the relative number of days included in such period
after the Closing Date and the number of days included in such period through
and including the Closing Date, respectively. To the extent that any portion of
such a pro-rated Tax is paid or required by law to be paid by one party hereto
but required by the foregoing to be borne by another party hereto, such other
party shall pay or reimburse the taxpaying party of the amount of such Tax
required to be paid or reimbursed. Each party shall timely and duly cause to be
filed all Tax Returns and other documentation with respect to all Taxes subject
to this Section 4.6(b)(ii) that are required by law to be filed by such party,
and shall pay to the relevant taxing authority all such Taxes that are required
to be paid by such party (subject to such reimbursement as provided for herein).

 

20

--------------------------------------------------------------------------------

 

 

(iii)     All transfer, documentary, sales, use, stamp, registration or other
similar Taxes and fees (collectively, “Transfer Taxes”) incurred in connection
with the transactions contemplated by this Agreement shall be shared equally by
the Purchaser and Seller. All necessary Tax Returns and other documentation with
respect to all such Transfer Taxes shall be prepared by the party required to
submit such Tax Returns under applicable law, and the expenses related to the
preparation of such Tax Returns shall be borne by the party required to submit
the Tax Return. If required by applicable law, Seller and Purchaser shall join
in the execution of any such Tax Returns and other documentation. The Seller and
the Purchaser shall provide each other with copies of each such Tax Return,
together with proof of payment of any Tax shown thereon to be due, promptly
after filing.

 

(iv)     On or before the Closing Date, the Purchaser and the Seller shall seek
in good faith to agree to an allocation of the Purchase Price among the
Transferred Assets and Assumed Liabilities. The parties, based upon such
Purchase Price allocation, shall prepare and file their respective Tax Returns
consistent therewith, unless otherwise prohibited by applicable law. If the
Parties are unable in good faith to agree upon an allocation among the
Transferred Assets and Assumed Liabilities by the Closing Date, it shall not be
a condition to Closing but the Parties will continue after the Closing Date to
make good faith efforts to agree upon an allocation. If no agreement is reached
prior to the time that filing of income Tax Returns is required, each Party
shall be free to take a position in its Tax Returns that it believes conforms to
applicable Law.

 

(c)     Seller Filings Respecting Servicing. Seller shall prepare and file all
reports relating to the Loans that are required to be filed under the Transfer
and Servicing Agreements or applicable Law, except with respect to Tax matters,
which are governed by Section 4.6(b), and Seller shall provide a copy of all
such reports to Purchaser, if requested. Seller shall promptly forward to
Purchaser any notices they may receive from any Governmental Authority with
respect to the Transferred Assets or such reporting obligations following the
date of this Agreement. Purchaser shall prepare and deliver to the Seller and
all other Persons entitled to receive such reports under the SBA Rules and
Regulations, or any Pooling and Servicing Agreement, including, on a monthly
basis all reports via electronic file.

 

Section 4.7     Transportation Costs; Risk of Loss.

 

(a)     Care of SBA Files. Seller shall be fully responsible for the due care of
all SBA Files prior to and on the Closing, including without limitation, all
obligations with respect to the SBA Files and the retrieval thereof in
accordance with the applicable servicing agreements. Purchaser shall be fully
responsible for the due care of all files and documents evidencing or relating
to the SBA Files as provided to Purchaser by Seller after the Closing, including
without limitation, all obligations with respect to the SBA Files and the
retrieval there of in accordance with the applicable servicing agreements.

 

(b)     Transportation Expenses. All expenses in connection with transportation
and delivery of the SBA Files will be paid in accordance with Section 8.9. From
and after the Closing Date, Purchaser bears the risk of loss with respect to the
SBA Files, subject to Section 4.7(a) above.

 

21

--------------------------------------------------------------------------------

 

 

Section 4.8     Missing Documents.

 

(a)     Seller Effort. Seller will use commercially reasonable efforts to
deliver to Purchaser any SBA Files (or part thereof) that are lost, missing or
otherwise not in the possession of either the Purchaser or Seller. Without
restricting or limiting the generality of the foregoing, Seller acknowledges and
agrees that Purchaser will have no obligation to secure or obtain any assignment
that predates the assignment of any SBA Loan to Purchaser that is not contained
in the SBA Files. Seller will secure any intervening assignment that may be
missing from the SBA Files from the appropriate source. The failure of Seller to
deliver any SBA Files (including, without limitation, any intervening
assignments other than assignments to Purchaser), any other contents of the SBA
Files that are lost, missing or otherwise not in the possession of Seller, will
not affect Seller’s obligations under this Agreement, including indemnification
obligations.

 

(b)     Lost Loan Documents. In the event that any note or other Loan Document
is lost, missing or otherwise not in the possession of Purchaser, Seller shall
provide an executed assignment and a lost instrument affidavit in form and
substance reasonably acceptable to Purchaser.

 

(c)     Loan Documents in Possession of Others. Seller will have the sole
responsibility to obtain any of the Loan Documents in the possession of any
attorneys, trustees, servicers, collection agencies or foreclosing trustees or,
by virtue of the various Closing Agreements, to transfer to Purchaser the right
to obtain such Loan Documents under the circumstances provided in the agreements
listed in Exhibit A-1.

 

Section 4.9     Non-Solicitation and other Covenants.

 

(a)     Execution. Purchaser has obtained Non-Solicitation and Confidentiality
Agreements, substantially in the form of Exhibit C hereto, executed by each of
employees of the parent company of Seller identified on Exhibit C-1 hereto.

 

(b)     Non-Solicitation of Seller Officers. From the date hereof and for the
period ending three years from and after the Closing Date, Purchaser shall not,
directly or indirectly, without the prior written consent of Seller, solicit or
aid in the solicitation of any officer of Seller (other than those included in
the Transferred Employees) involved in the SBA Loan business or induce or
attempt to induce any such officer to terminate such Person’s relationships with
Seller, provided, however that a general solicitation (such as via web site,
newspaper or trade journal) not directed directly at such officers shall not be
deemed a violation of this Section.

 

(c)     Non-competition. For a period of five (5) years commencing on the
Closing Date (the “Restricted Period”), Seller shall not, and shall not cause,
permit, induce or direct any of Seller’s Affiliates to, directly or indirectly,
engage in, manage, invest in, participate in or otherwise operate an SBA Loan
lending, origination or servicing business, in the United States, as the same
was conducted by Seller at Closing. Further, Seller shall not use, transfer,
license, assign or authorize any third party to use the name “Hana Small
Business Lending” or any derivation thereof in connection with SBA lending,
origination and servicing.

 

22

--------------------------------------------------------------------------------

 

 

(d)     Non-Solicitation of Loan Obligors. During the Restricted Period, Seller
shall not, and shall not cause, induce or direct any of Seller’s Affiliates to,
directly or indirectly, induce, solicit or encourage any Loan Obligor to
refinance or diminish, terminate or curtail the customer’s relationship with
Purchaser or any of its Affiliates in regard to SBA lending/borrowing.

 

(e)     Non-Solicitation of Employees. During the Restricted Period, Seller
shall not, and shall not cause, induce or direct any of Seller’s Affiliates to,
directly or indirectly, hire or offer to hire any of the Transferred Employees;
provided, however, that a general solicitation (such as via web site, newspaper
or trade journal) not directed directly at such employees shall not be deemed a
violation of this Section,

 

(f)     Protective Clause. If any provision contained in this Section 4.9 is for
any reason held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not affect any other provisions
of this Section 4.9, but this Section will be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. It is the
intention of the parties that if any of the restrictions or covenants contained
in this Section 4.9 is held to cover a geographic area or to be of a length of
time that is not permitted by applicable Law, or in any way construed to be too
broad or to any extent invalid, such provision will not be construed to be null,
void and of no effect, but, rather, the parties agree that a court of competent
jurisdiction will construe, interpret, reform or judicially modify this Section
4.9 to provide for a covenant having the maximum enforceable geographic area,
time period and other provisions (not greater than those contained herein) as
will be valid and enforceable under such applicable law.

 

Section 4.10     Survival of Covenants. The covenants of Purchaser and Seller
under this Agreement that imply performance after the Closing shall survive the
Closing of the transactions contemplated by this Agreement.

 

ARTICLE 5
CONDITIONS TO CLOSING

 

Section 5.1     Conditions to the Obligations of Purchaser and Seller to Close.
The obligations of the Parties hereto to effect the Closing are subject to the
satisfaction (or waiver by all Parties) prior to the Closing of the following
conditions:

 

(a)     No Injunctions. No court or Governmental Authority of competent
jurisdiction, shall have enacted, issued, promulgated, enforced or entered any
Law, rule, regulation, non-appealable judgment, decree, injunction or other
order that is in effect on the Closing Date and enjoins, restrains or prohibits
this Agreement or the consummation of any of the material transactions
contemplated hereby.

 

(b)     No Pending Actions. There shall not be pending any Action initiated by a
Person other than Parties or their respective Affiliates seeking to enjoin or
restrain consummation of the transactions contemplated by this Agreement, or
seeking damages in connection with such transactions.

 

23

--------------------------------------------------------------------------------

 

 

(c)     Consents. Each of the Required Consents shall have been received by
Seller and each shall be in form and substance reasonably satisfactory to
Purchaser and Seller.

 

(d)     Purchaser Regulatory Approvals. Within 60 days after the Effective Date,
neither the Office of the Comptroller of the Currency nor the Federal Reserve
System shall have, (i) asserted in writing that Purchaser or its affiliates are
required to obtain their formal approval or consent prior to consummation of the
transactions contemplated hereby, in which case the receipt of such prior
approval or consent in form and substance reasonably satisfactory to Purchaser
and Seller shall be a condition precedent to the Parties’ obligations to Close
or (ii) raised any written objection to Purchaser’s consummation of the
transactions contemplated hereby that is not reasonably likely to be adequately
resolved prior to the Termination Date notwithstanding the Parties’ good faith
cooperation pursuant to Section 4.4.

 

(e)     Price Adjustments. Within sixty (60) days after the Effective Date the
Parties shall have mutually agreed upon any Purchase Price adjustment under
Section 1.7 and, unless otherwise agreed by both Purchaser and Seller, the
aggregate amount of the Purchase Price adjustment demanded within the sixty (60)
day period by Purchaser in good faith under Section 1.7 due to Material SBA
Defects shall not have exceeded Two Million Dollars ($2,000,000.00).

 

Section 5.2     Conditions to the Obligation of Purchaser to Close. The
obligation of Purchaser to effect the Closing is subject to the satisfaction (or
waiver by Purchaser) prior to the Closing of the following further conditions:

 

(a)     Representations and Warranties. The representations and warranties of
Seller contained in this Agreement (including the Schedules hereto) shall be
true and correct in all material respects at and as of the Closing Date with the
same force and effect as though made at and as of the Closing Date, except that
the financial statements referred to in Section 2.7 shall have been updated
through the end of the month prior to the Closing Date. Seller shall have
delivered to Purchaser a certificate signed by a duly authorized officer of
Seller familiar with the transactions contemplated by this Agreement, dated the
Closing Date, to the effect set forth in this Section 5.2(a).

 

(b)     Covenants. The covenants and agreements of Seller to be performed on or
prior to the Closing pursuant to this Agreement and the Closing Agreements shall
have been duly performed in all material respects, and Purchaser shall have
received a certificate to such effect dated the Closing Date and executed by a
duly authorized officer of Seller familiar with the transactions contemplated by
this Agreement.

 

(c)     Proceedings, Instruments Satisfactory. All proceedings, corporate or
otherwise, to be taken by Seller in connection with the transactions
contemplated by this Agreement, and all documents incident thereto, including
the Closing Agreements, shall be reasonably satisfactory in form and substance
to Purchaser and Purchaser’s counsel, and Seller shall have made available to
Purchaser for examination the originals or true and correct copies of all
documents in Seller’s possession which Purchaser may reasonably request in
connection with the transactions contemplated by this Agreement and the Closing
Agreements. At Closing, Seller shall deliver a copy of their respective
corporate resolutions authorizing the transactions contemplated by this
Agreement and the Closing Agreements.

 

24

--------------------------------------------------------------------------------

 

 

(d)     Assignment of Transferred Assets; Closing Agreements. Seller shall have
executed and delivered (or caused to be executed and delivered) to Purchaser the
Closing Agreements, including the Transfer and Assignment Documents and any
other assignments, endorsements, agreements or documents as required herein to
vest ownership of the Transferred Assets in Purchaser.

 

(e)     Employees. Each of the seven (7) Officer Employees shall have accepted
employment with Purchaser as of the Closing Date, unless the Officer Employee’s
decision is based upon Purchaser’s failure to honor its agreement with the
Officer Employee regarding the terms and conditions of employment. Excluding the
Officer Employees, at least fifty percent (50%), but not less than the number of
employees that are reasonably necessary to ensure uninterrupted and responsible
operation and servicing of the Transferred Assets consistent with historical
practice, of the Seller employees who have received offers from Purchaser
complying with Section 1.9(c) shall have accepted such offers and be prepared to
become Transferred Employees, unless the unwillingness of such employees to
become Transferred Employees is due to Purchaser’s failure to honor this
Agreement with respect to the terms and conditions of employment. For purposes
of assessing the foregoing condition, a replacement employee who receives an
offer under Section 1.9(c) will be counted and the corresponding terminated
employee that was replaced shall not be counted.

 

(f)     Other Deliveries. Purchaser shall have received such other documents,
agreements, instruments and other items in Seller’s possession as Purchaser may
reasonably request consistent with Seller’s obligations under this Agreement.

 

Section 5.3     Conditions to the Obligation of Seller to Close. The obligation
of Seller to effect the Closing is subject to the satisfaction (or waiver by
Seller) prior to the Closing of the following further conditions:

 

(a)     Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement shall be true and correct at and as of the
Closing with the same force and effect as though made at and as of the Closing
Date. Purchaser shall have delivered to the Seller a certificate signed by a
duly authorized officer of Purchaser familiar with the transactions contemplated
by this Agreement, dated the Closing Date, to the effect set forth in this
Section 5.3(a).

 

(b)     Covenants. The covenants and agreements of Purchaser to be performed on
or prior to the Closing shall have been duly performed in all material respects,
and Seller shall have received a certificate to such effect dated the Closing
Date and executed by a duly authorized officer of Purchaser familiar with the
transactions contemplated by this Agreement.

 

(c)     Proceedings, Instruments Satisfactory. All proceedings, corporate or
otherwise, to be taken by Purchaser in connection with the transactions
contemplated by this Agreement, and all documents incident thereto, including
the Closing Agreements, shall be reasonably satisfactory in form and substance
to Seller and Seller’s counsel, and Purchaser shall have made available to
Seller for examination the originals or true and correct copies of all documents
which Seller may reasonably request in connection with the transactions
contemplated by this Agreement and the Closing Agreements. At Closing, Purchaser
shall deliver a copy of the resolutions of its board of directors authorizing
the transactions contemplated by this Agreement and the Closing Agreements.

 

25

--------------------------------------------------------------------------------

 

 

(d)     Closing Agreements. Purchaser shall have executed and delivered to
Seller the Closing Agreements to which it is a party.

 

(e)     Purchase Price. Purchaser shall have delivered the Purchase Price to the
Seller pursuant to Section 1.4.

 

(f)     Other Deliveries. The Seller shall have received such other documents,
agreements, and instruments, and other items as the Seller may reasonably
request consistent with Purchaser’s obligations under this Agreement.

 

ARTICLE 6
INDEMNIFICATION

 

Section 6.1     Indemnification by Seller. Seller (excluding Hana Investment)
shall jointly and severally indemnify, hold harmless, and defend the Purchaser
Indemnified Parties from and against any damage, claim, liability, deficiency,
loss, cost or expense (including reasonable attorneys’ fees)(excluding punitive,
exemplary and speculative damages) (“Damages”) that any of them actually suffer,
incur or sustain resulting from (whether or not arising out of third party
claims): (i) any breach of any representation or warranty made by any Seller in
this Agreement, (ii) any breach of any covenant to be performed by Seller
pursuant to this Agreement, (iii) any claim of or relating to any employee or
former employee of Seller (including any Transferred Employee) pertaining to
their employment with Seller or termination of such employment with Seller, (iv)
Seller’s failure to service the SBA Loans in accordance with the Servicing
Agreements before the Closing Date, (v) Seller’s failure to comply with SBA
Rules and Regulations before the Closing Date which results in a repurchase
obligation or the dishonor in whole or in part by SBA of its guaranty of an SBA
Loan, and (vi) Seller Taxes.

 

Section 6.2     Indemnification by Purchaser. Purchaser shall defend, indemnify,
hold harmless the Seller Indemnified Parties from and against any Damages that
any of them actually suffer, incur or sustain resulting from (whether or not
arising out of third party claims): (i) any breach of any representation or
warranty made by Purchaser in this Agreement, (ii) any breach of any covenant to
be performed by Purchaser pursuant to this Agreement, (iii) any claim of any
Transferred Employee pertaining to the Transferred Employee’s employment with
Purchaser after the Closing Date, (iv) any breach by Purchaser of any
obligations of Seller assumed by Purchaser, (v) any failure to service the SBA
Loans in accordance with the Servicing Agreements or failure to comply with SBA
Rules and Regulations after the Closing Date, and (vi) any breach by Purchaser
of any of the Assumed Liabilities.

 

Section 6.3     Notification. Each Party (the “Indemnified Party”) shall
promptly notify the other Party (the “Indemnifying Party”) of the existence of
any claim, demand or other matter to which the Indemnifying Party’s
indemnification obligations would apply and shall give the Indemnifying Party
reasonable opportunity to then defend the same at its own expense and with
counsel of the Indemnifying Party’s selection; provided, that the Indemnified
Party shall at all times also have the right to fully participate in the defense
at its own expense. If the Indemnifying Party shall, within a reasonable time
after this notice, fail to defend, the Indemnified Party shall have the right,
but not the obligation, to undertake the defense of, and to compromise or settle
(exercising its good faith business judgment) the claim or other matter on
behalf, for the account and at the risk of the Indemnifying Party. If the claim
is one that cannot by its nature be defended solely by the Indemnifying Party,
then the Indemnified Party shall make available all information and assistance
that the Indemnifying Party may reasonably request at no cost to the Indemnified
Party. If the Indemnifying Party assumes the defense of a third party claim,
then the Indemnifying Party shall not settle or compromise such claim without
the prior written consent of the Indemnified Party, which shall not be
unreasonably withheld, conditioned or delayed; provided, however, that consent
of the Indemnified Party is not required if it receives a full, irrevocable
unconditional release of liability as part of the settlement or compromise.

 

26

--------------------------------------------------------------------------------

 

 

Section 6.4     Limitation of Indemnification. Any claim brought under
Section 6.1 or Section 6.2 is subject in each case to the following limitations
and restrictions:

 

(a)     Survival. An indemnification claim for breach of a representation or
warranty under may not be asserted after the end of the survival period for such
representation or warranty set forth in Articles 2 and 3, respectively. An
indemnification claim based upon breach of a covenant contained in this
Agreement required to be performed or before the Closing Date may not be first
asserted after 18 months after the Closing Date. An indemnification claim under
Section 6.1(iii) or (iv) may not be first asserted after 18 months after the
Closing Date. The representations and warranties set forth in this Agreement are
bargained for assurances and each Party is entitled to rely upon the
representations and warranties given to it under this Agreement notwithstanding
any investigation undertaken or knowledge obtained by that Party.

 

(b)     Damage Basket and Cap. Damages with respect to breaches of
representations and warranties will be payable by an Indemnifying Party only if
and at such time as the aggregate amount of all Damages exceeds $50,000 (the
“Basket”) at which time the Indemnifying Party shall pay the Indemnified Party
the entire aggregate amount of all Damages. In determining the aggregate amount
of Damages suffered by Seller, such amount shall be determined as to the Seller
collectively as a whole without duplication and not individually. Damages shall
be reduced by the amount of any insurance proceeds (net of expenses of
collection) actually received in connection with such Damages. Each Indemnified
Party will exercise its commercially reasonable efforts to collect insurance
proceeds under applicable insurance policies that are then in force if and to
the extent that such Damages relates to an event covered by such insurance
policies, however, it is not a condition to indemnification under this Agreement
that such efforts have been exhausted. If the Indemnified Party shall receive
any insurance proceeds after payment of any Damages by the Indemnifying Party,
the Indemnified Party shall pay to the Indemnifying Party the lesser of the
amount of insurance proceeds (net of expenses of collection) and the amount
actually paid by the Indemnifying Party to the Indemnified Party in respect of
such Damages. Notwithstanding the foregoing, in no event, absent fraud, shall
the aggregate Damages payable by an Indemnifying Party exceed Seven Million Five
Hundred Thousand Dollars ($7,500,000.00).

 

27

--------------------------------------------------------------------------------

 

 

Section 6.5     Indemnification as Sole Remedy. After the Closing occurs, absent
fraud, the sole remedy of a Party under this Agreement for any default under
this Agreement or breach or inaccuracy of any warranty and representation in
this Agreement shall be indemnification under this Article 6, except that a
Party shall be entitled to seek injunctive relief where appropriate.

 

ARTICLE 7
CONFIDENTIALITY AND PUBLICITY

 

Section 7.1     Confidentiality.

 

(a)     Seller Obligation. Seller shall keep strictly confidential the terms of
this Agreement and any and all information about (i) Purchaser or Purchaser’s
Affiliates provided to Seller or their Affiliates, agents or representatives in
the course of negotiations relating to this Agreement or any transaction
contemplated by this Agreement, and (ii) information relating to the Transferred
Assets, and Seller has instructed its respective officers, employees, agents and
other representatives having access to such information of such obligation of
confidentiality.

 

(b)     Purchaser Obligation. Purchaser shall keep strictly confidential the
terms of this Agreement and any business and financial information about Seller
(other than information specifically relating to the Transferred Assets)
provided to Purchaser in connection with this Agreement, and Purchaser has
instructed its respective officers, employees, agents and other representatives
having access to such information of such obligation of confidentiality.

 

(c)     Exceptions. The obligations of confidentiality set forth in this
Section 7.1 shall not apply to information (i) disclosed to each Party’s counsel
or independent auditors or other advisors, or to Purchaser’s prospective
lenders, investors or partners in connection with the transactions contemplated
hereby, (ii) requested to be disclosed by or to any Governmental Authority or
required to be disclosed by Law or administrative proceeding, or required to be
disclosed under any state or federal securities laws or in filings made by the
Parties in connection with the foregoing, (iii) for which a Party has received a
subpoena or similar demand (provided that such Party shall to the extent
permitted by applicable Law first, as promptly as practicable upon receipt of
such demand, furnish a copy to the other Party), (iv) generally available to the
public or in the possession of the receiving Party before its disclosure under
this Agreement, (v) disclosed by a Party in connection with a proceeding to
enforce its rights against the other Party for a breach arising under this
Agreement, (vi) that is necessary to effectuate the transfer of the Transferred
Assets to Purchaser or to enforce the rights of Purchaser under this Agreement
or the Closing Agreements, or (vii) that is necessary in connection with
Purchaser investor and partner requirements.

 

Section 7.2     Publicity. Except as otherwise required by applicable laws or
regulations, prior to the Closing Date, except for a press release which shall
be mutually approved by the parties, a Current Report on Form 8-K, and other
Exchange Act filings to be filed by Purchaser concerning this Agreement and the
transactions contemplated by this Agreement (which shall also be subject to the
prior approval of Seller, with such approval not unreasonably withheld, before
being published as it relates to the transaction under this Agreement), neither
Party shall issue any press release or make any other public statement, in each
case relating to or connected with or arising out of this Agreement or the
matters contained herein, without obtaining the prior approval of the other
Party to the contents and the manner of presentation and publication thereof.
Purchaser and Seller shall coordinate with each other the dissemination to
Seller employees, after 1:00 p.m. PST or 4:00 p.m. EST (closing of Nasdaq market
hours) on the day of execution of this Agreement, of information concerning the
transactions contemplated by this Agreement.

 

28

--------------------------------------------------------------------------------

 

 

Section 7.3      Survival. The provisions of this Article 7 shall survive the
termination of this Agreement.

 

ARTICLE 8
GENERAL PROVISIONS

 

Section 8.1     Termination of Agreement.

 

(a)     Grounds for Termination. This Agreement may be terminated at any time
prior to the Closing:

 

(i)     by mutual written consent of the Parties;

 

(ii)     by Seller if the Closing shall not have occurred by the Termination
Date for any reason other than a breach of this Agreement by Seller;

 

(iii)     by Seller upon any material breach or inaccuracy of a representation
or warranty, or material breach of any covenant, by Purchaser in this Agreement
which is not cured within ten (10) Business Days after Purchaser receives
written notice of the breach from Seller (provided that Purchaser shall not have
this cure period for its failure to deliver the balance of the Purchase Price on
the Closing Date);

 

(iv)     by Purchaser if the Closing shall not have occurred by the Termination
Date for any reason other than a breach of this Agreement by Purchaser;

 

(v)     by Purchaser upon any material breach or inaccuracy of a representation
or warranty, or material breach of any covenant by Seller which is not cured
within ten (10) Business Days after Seller receives written notice of the breach
from Purchaser, or

 

(vi)     by a Party not in default upon failure of a condition in its favor in
Article 5 to be satisfied or waived in writing by it on the Termination Date or
any earlier date upon which such condition is required to be satisfied.

 

Except as otherwise expressly provided in this Section 8.1 and any provisions of
this Agreement which by their express terms survive the termination of this
Agreement, neither Party shall have any liability to the other hereunder of any
nature, including any liability for damages, as a result of a termination of
this Agreement.

 

29

--------------------------------------------------------------------------------

 

 

(b)     Purchaser Right to Termination Damages. In the event this Agreement is
terminated by Seller in breach of this Agreement or by Purchaser due to a breach
of a representation, warranty, or covenant by Seller, then Purchaser shall be
entitled to the return of the Escrow Deposit and Seller shall promptly, and in
any event no later than two (2) Business Days after the date of such
termination, pay Purchaser liquidated damages (which the Parties agree satisfies
the same criteria and justification as is set forth in 8.1(c) below) of
$1,000,000 (the “Termination Damages”), payable by wire transfer of same-day
funds. Seller’s payment shall be the sole and exclusive remedy of Purchaser for
damages against Seller and their respective Representatives with respect to the
breach of any covenant or agreement giving rise to such payment, except that
nothing contained in this paragraph shall serve to waive or otherwise limit
Purchaser’s recovery of attorney’s fees and costs under Section 8.14. For the
avoidance of doubt, it is understood that failure to obtain Required Consents
for the transaction through no fault of Seller shall not obligate Seller to pay
the Termination Damages.

 

(c)     Seller Right to Liquidated Damages. In the event this Agreement is
terminated by Seller pursuant to Section 8.1(a)(iii) due to a material breach of
a representation, warranty, or covenant by Purchaser, then Seller shall be
entitled to liquidated damages in the amount of the Escrow Deposit. For the
avoidance of doubt, it is understood that failure to obtain Required Consents,
or consents that the Comptroller of the Currency or Federal Reserve System
require by notice delivered to Purchaser prior to the Termination Date, for the
transaction through no fault of Purchaser shall not result in Purchaser’s loss
of the Escrow Deposit. PURCHASER AND SELLER AGREE THAT BASED UPON THE
CIRCUMSTANCES NOW EXISTING, KNOWN AND UNKNOWN, IT WOULD BE IMPRACTICAL OR
EXTREMELY DIFFICULT TO ESTABLISH SELLER’S DAMAGE BY REASON OF PURCHASER’S BREACH
OR MISREPRESENTATION UNDER THIS AGREEMENT PRIOR TO CLOSING. ACCORDINGLY,
PURCHASER AND SELLER AGREE THAT IN THE EVENT OF BREACH OR MISREPRESENTATION BY
PURCHASER UNDER THIS AGREEMENT, IT WOULD BE REASONABLE AT SUCH TIME TO AWARD
SELLER, AS SELLER’S SOLE AND EXCLUSIVE DAMAGE REMEDY, LIQUIDATED DAMAGES EQUAL
TO THE AMOUNT OF THE DEPOSIT, LESS ESCROW HOLDER’S FEES AND EXPENSES. NOTHING
CONTAINED IN THIS PARAGRAPH SHALL SERVE TO WAIVE OR OTHERWISE LIMIT SELLER’S
RECOVERY OF ATTORNEY’S FEES AND COSTS UNDER SECTION 8.14.

 

_________________  _________________ Seller’s initials  Purchaser’s initials

                   

 

Section 8.2     Notices. Any notice, request, instruction, correspondence or
other document to be given hereunder by either Party to the other (herein
collectively called “Notice”) shall be in writing and delivered in person or by
courier service requiring acknowledgment of receipt of delivery or mailed by
certified mail, postage prepaid and return receipt requested, or by fax or
email, as follows:

 

30

--------------------------------------------------------------------------------

 

 

Seller:

 

Hana Small Business Lending, Inc.

1000 Wilshire Blvd., 20th Floor

Los Angeles, California 90017

Attn: Ms. Young A. Shim, Chairman of the Board

Telephone: (213) 977-7205

Email: young.shim@hanafinancial.com

 

With a copy to:

 

Guy Maisnik

Jeffer Mangels Butler & Mitchell LLP

1900 Avenue of the Stars, 7th Floor

Los Angeles, CA 90067

Facsimile: (310) 712-3388

Email: mgm@jmbm.com

 

 

 

Purchaser:

 

Patriot Bank, N.A.

900 Bedford Street

3rd Floor

Stamford, CT 06901

Attention: Michael A. Carrazza, Chairman of the Board

Telephone: (203) 251-8230

Email: mc@solaiacapital.com

 

With a copy to:

 

Blank Rome LLP

One Logan Square

Philadelphia, PA 19103-6998

Attention: Alan L. Zeiger

Email Zeiger@blankrome.com

Facsimile: 215.832.5754

 

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by fax shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours. Notice given by email shall be confirmed by a delivery receipt
(such as a Microsoft Outlook delivery receipt) and shall be effective upon
actual receipt if received during the recipient’s normal business hours, or at
the beginning of the recipient’s next Business Day after receipt if not received
during the recipient’s normal business hours. Any Party may change any address
to which Notice is to be given to it by giving Notice as provided above of such
change of address.

 

31

--------------------------------------------------------------------------------

 

 

Section 8.3     GOVERNING LAW. THE PROVISIONS OF THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF CALIFORNIA (EXCLUDING ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE). THE PARTIES
HERETO AGREE THAT VENUE AND JURISDICTION REGARDING ANY ACTION HEREUNDER SHALL BE
EXCLUSIVELY IN ANY STATE OR FEDERAL COURT IN LOS ANGELES, CALIFORNIA.

 

Section 8.4     Entire Agreement; Amendments and Waivers. This Agreement
(including any exhibits and schedules hereto) constitutes the entire agreement
between the Parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties, and there are no warranties,
representations or other agreements between the Parties in connection with the
subject matter hereof except as set forth specifically herein or contemplated
hereby. No supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by the Party to be bound thereby. The failure of a
Party to exercise any right or remedy shall not be deemed or constitute a waiver
of such right or remedy in the future. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (regardless of whether similar), nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.

 

Section 8.5     Binding Effect and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
permitted successors and assigns. No Party to this Agreement may assign its
rights hereunder without the written consent of the other Party, which consent
shall not be unreasonably withheld, provided that Purchaser may assign without
consent to a subsidiary of Purchaser identified by Purchaser in writing no more
than thirty (30) days after the Effective Date, provided further, that such
subsidiary is qualified to act as a successor servicer for the Transferred
Assets and is qualified to acquire the Transferred Assets, in each case in
accordance with the applicable agreements listed on Exhibit A-1 and applicable
Law (but Purchaser shall remain liable for the subsidiary’s performance).
Nothing in this Agreement, express or implied, is intended to confer upon any
Person other than the Parties and their respective permitted successors and
assigns, any rights, benefits or obligations hereunder.

 

Section 8.6     Severability. If any provision of the Agreement is rendered or
declared illegal or unenforceable by reason of any existing or subsequently
enacted legislation or by decree of a court of last resort, the Parties hereto
shall promptly meet and negotiate substitute provisions for those rendered or
declared illegal or unenforceable, but all of the remaining provisions of this
Agreement shall remain in full force and effect.

 

Section 8.7     Execution. This Agreement may be executed in multiple
counterparts each of which shall be deemed an original and all of which shall
constitute one instrument. If any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, the signature
will create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if the
facsimile or “pdf” signature page were an original.

 

32

--------------------------------------------------------------------------------

 

 

Section 8.8     Headings. The headings of the several Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.

 

Section 8.9     Expenses. Seller and Purchaser shall each pay all costs and
expenses incurred by them or on their behalf in connection with this Agreement
and the transactions contemplated hereby, except that Seller shall be solely
responsible for and shall pay all third-party, out-of-pocket filing and
recordation fees related to the filing and recordation of the Transfer and
Assignment Documents and the transportation of SBA files as provided in this
Agreement.

 

Section 8.10     Additional Rules. Unless the context shall require otherwise: 
(1) any references herein to a “Section,” “Article”, “Schedule” or “Exhibit”
means the applicable section, article, schedule or exhibit of or to this
Agreement; (2) words importing the singular number or plural number shall
include the plural number and singular number, respectively; (3) words importing
the masculine gender shall include the feminine and neuter genders, and vice
versa; (4) reference to “include” and “including” shall be deemed to be followed
by the phrase “without limitation”; (5) reference in this Agreement to “herein,”
“hereof” or “hereunder,” or any similar formulation, shall be deemed to refer to
this Agreement as a whole, including all Schedules and Exhibits to this
Agreement; and (6) reference to “and” and “or” shall be deemed to mean “and/or.”

 

Section 8.11     Force Majeure. Neither party shall be liable for its inability
to perform its obligations under this Agreement if such failure results from
Force Majeure. For the purposes of this Agreement, any period of Force Majeure
shall apply only to a party’s performance of the obligations necessarily
affected by such circumstance and shall continue only so long as such party is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof. Notwithstanding anything to the contrary set forth herein,
Force Majeure shall not include the unavailability or insufficiency of funds or
excuse the non-payment of the Purchase Price as and when required under this
Agreement.

 

Section 8.12     Non-Disparagement. To the maximum extent permitted by law, each
Party agrees that, following the Effective Date, it and its Affiliates shall not
engage in any vilification of the other Party or any its Affiliates in any
communications with third parties, and shall refrain from making to any third
party any false, negative, critical or disparaging statements, implied or
expressed, concerning the other Party, its Affiliates, their respective officers
or directors, including, but not limited to, management style, methods of doing
business, the quality of products and services, role in the community, or
treatment of employees. The Parties further agree not to do anything or permit
its Affiliates to do anything that would damage the business reputation or good
will; provided, however, that nothing in this Agreement shall prohibit the
disclosure by either Party or its Affiliates of information which is required to
be disclosed in compliance with applicable laws or regulations or by order of a
court or other regulatory body of competent jurisdiction. The only persons whose
statements may be attributed to a Party or its Affiliates for purposes of this
Section 8.12 shall be those of their respective officers, directors, and
shareholders. This Section 8.12 shall survive the termination of this Agreement
and the Closing without time limitation.

 

33

--------------------------------------------------------------------------------

 

 

Section 8.13     Time of the Essence. Time is of the essence of each and every
provision of this Agreement where time is a factor.

 

Section 8.14     Prevailing Party Attorney’s Fees. In the event of any
litigation between the Parties based upon, arising out of, or relating to this
Agreement, the prevailing party shall be entitled to recover its actual
attorney’s fees, court costs, and litigation expenses.

 

Section 8.15     No Liability of Hana ABS 2014-1, LLC and Hana ABS 2016-1, LLC.
Notwithstanding anything to the contrary contained in this Agreement, neither
Hana ABS 2014-1, LLC and Hana ABS 2016-1, LLC shall have any liability under
this Agreement, and only Hana shall be liable to Purchaser for any breach or
inaccuracy in the warranties, representations and obligations of Hana ABS
2014-1, LLC and Hana ABS 2016-1, LLC. From and after the Closing, Hana
Investment shall not be liable, under Section 6 or otherwise, for any breach of
representation, warranty or covenant occurring on or before Closing, and,
subject to this Section 8.15, the other Sellers shall remain liable therefor.

 

ARTICLE 9
CERTAIN DEFINITIONS

 

Section 9.1     Definitions. For purposes of this Agreement, the following terms
have the respective meanings set forth below:

 

“2014 Trust” has the meaning assigned to such term in the Recitals.

 

“2016 Trust” has the meaning assigned to such term in the Recitals.

 

“Action” or “Actions” means any claims, actions, suits, proceedings and
investigations, whether at law, in equity or in admiralty or before any court,
arbitrator, arbitration panel or Governmental Authority.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person as of
the date on which, or at any time during the period for which, the determination
of affiliation is being made.

 

“Assumed Liabilities” has the meaning set forth in Section 1.8.

 

“Basket” has the meaning assigned to such term in Section 6.4.

 

“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions in the States of California are authorized or
obligated by Law or executive order to be closed.

 

“Closing” has the meaning assigned to such term in Section 1.10.

 

“Closing Agreements” means, collectively, this Agreement, the Parent Guaranty,
the Loan Servicing Assignment and all other assignments and agreements among the
Parties required to be delivered at or prior to the Closing pursuant to the
terms of this Agreement.

 

34

--------------------------------------------------------------------------------

 

 

“Closing Date” has the meaning assigned to such term in Section 1.10.

 

“Collateral” means the collateral now or hereafter securing the unguaranteed
portions of the SBA Loans.

 

“Cut-off Date” means the date on which each Party has notice that the condition
in Section 5.1(c) has been satisfied or each Party has waived in writing any
failure of such condition to be satisfied.

 

“Damages” has the meaning assigned to such term in Section 6.1.

 

“Depositors” has the meaning assigned to such term in the Recitals.

 

“Escrow Deposit” has the meaning assigned to such term in Section 1.4(b).

 

“Escrow Holder” has the meaning assigned to such term in Section 1.4(b).

 

“Event of Default” has the meaning assigned to such term in Section 2.8(a).

 

“Existing SBA Loans” has the meaning assigned to such term in the Recitals.

 

“Force Majeure” shall mean acts of god (such as tornado, flood, hurricane,
etc.), fires and other casualties; embargos, disruption to transportation or
supply lines that first arise after the Closing Date; sabotage; terrorism; or
any similar types of events; failure of a Governmental Authority timely take
action when required; delays caused by weather events or other matter beyond the
a party’s reasonable control.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means any government, state, province or other
political subdivision thereof, and any entity exercising regulatory or
administrative functions of such governments.

 

“Hana” has the meaning assigned to such term in the preamble to this Agreement.

 

“Hana Investment” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Improvements” has the meaning assigned to such term in Section 1.11.

 

“Indemnified Party” has the meaning assigned to such term in Section 6.3

 

“Indemnifying Party” has the meaning assigned to such term in Section 6.3.

 

“Indentures” has the meaning assigned to such term in the Recitals.

 

“Interim Financial Statements” has the meaning assigned to such term in Section
2.7.

 

“Law” means any federal, state, local or other law or treaty or governmental
requirement of any kind, and the rules, regulations and orders promulgated
thereunder.

 

“Licensed Premises” has the meaning assigned to such term in Section 1.11.

 

35

--------------------------------------------------------------------------------

 

 

“Lien” or “Liens” means any security interest, lien, mortgage, claim, charge,
pledge, restriction, equitable interest or encumbrance of any nature.

 

“Loan Assets” has the meaning assigned to such term in the Section 1.1(a).

 

“Loan Documents” means the documents evidencing the SBA Loans or part of the
Sellers servicing file.

 

“Loan Guaranty Agreement” means collectively, one or more Loan Guaranty
Agreements (Deferred Participation) (SBA Form 750), between the SBA and the
Servicer, as such agreements may be amended, supplemented or replaced from time
to time, or such Loan Guaranty Agreement as applicable to a successor to the
Servicer, as the case may be.

 

“Loan Obligors” means, collectively, the obligors on the SBA Loans.

 

“Loan Servicing Assignment” has the meaning assigned to such term in Section
1.3.

 

“Loan Servicing Rights” has the meaning assigned to such term in the Recitals.

 

“Material Adverse Effect” means any event, circumstance, change, occurrence or
effect (direct or indirect) that, along or together with other events,
circumstances, changes, occurrences or effects, is materially adverse to the
business, operations, properties, condition (financial or otherwise), assets,
value, prospects, obligations or liabilities (whether absolute, contingent or
otherwise and whether due or to become due) of the Transferred Assets or that
reasonably could be expected to affect the validity or enforceability of this
Agreement or the Closing Agreements. None of the following shall be deemed by
itself or by themselves to constitute a Material Adverse Effect: (a) matters
disclosed on the Schedules; (b) conditions generally affecting the industry in
which Seller operates which do not have a disproportionate adverse impact on
Seller or the Transferred Assets; or (c) conditions in the United States economy
or United States financial markets generally, which do not have a
disproportionate adverse impact on Seller or the Transferred Assets.

 

“Material SBA Defect” has the meaning assigned to such term in Section 1.7.

 

“Membership Interest” has the meaning set forth in the Recitals to this
Agreement.

 

“New SBA Loans” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Non-Solicitation and Confidentiality Agreement” has the meaning assigned to
such term in the Recitals.

 

“Officer Employees” has the meaning assigned to such term in Section 1.9(a).

 

“Owner Trustee” has the meaning assigned to such term in the Recitals.

 

36

--------------------------------------------------------------------------------

 

 

“Parent Guaranty” means the guaranty by Hana Financial, Inc. of all of the
obligations of Seller under this Agreement and the Closing Agreements, in form
and substance reasonably satisfactory to Purchaser.

 

“Parties” means, together, Seller and Purchaser and their respective permitted
successors and assignees, and each individually, a “Party”.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, firm, partnership, or other entity or Governmental
Authority.

 

“Purchase Price” has the meaning assigned to such term in Section 1.4(a).

 

“Purchaser” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Purchaser Indemnified Parties” means Purchaser, its Affiliates, and their
respective partners, officers, directors, employees and agents.

 

“Required Consents” has the meaning set forth in Section 2.3, as same are listed
on Schedule 2.3.

 

“SBA” has the meaning assigned to such term in the Recitals.

 

“SBA File(s)” has the meaning assigned to such term in Section 1.5.

 

“SBA Rules and Regulations” means The Small Business Act, as amended, codified
at 15 U.S.C. 631, et seq., the Loan Guaranty Agreement, all legislation or other
legal authority building on the SBA, all rules and regulations promulgated from
time to time thereunder, all SBA Forms 1086 relating to the Loans, and all SBA
Standard Operating Procedures and all official notices, all as from time to time
in effect.

 

“SBA 7(a) Loan” means an SBA Loan originated pursuant to Section 7(a) of the SBA
Rules and Regulations. For purposes of this Agreement, references to SBA
7(a) Loans are equivalent to references to SBA Loans.

 

“SBA Loans” has the meaning assigned to such term in the Recitals.

 

“SBA Loan Schedule” has the meaning assigned to such term in the Recitals.

 

“SBA Note” means a promissory note executed by a Loan Obligor to evidence an SBA
7(a) Loan.

 

“Securitized Trust Debt” has the meaning assigned to such term in the Recitals.

 

“Seller” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Seller Benefit Plan” means each “employee benefit plan”, as defined in Section
3(3) of ERISA, each employment, severance or similar contract, plan, arrangement
or policy and each other material plan or arrangement providing for
compensation, bonuses, profit-sharing, stock option or other stock related
rights or other forms of incentive or deferred compensation, vacation benefits,
insurance (including any self-insured arrangements), health or medical benefits,
employee assistance program, disability or sick leave benefits, workers’
compensation, supplemental unemployment benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension, health,
medical or life insurance benefits) which is maintained, administered or
contributed to by Seller or Seller’s ERISA Affiliates in respect of employees.

 

37

--------------------------------------------------------------------------------

 

 

“Seller Indemnified Parties” means each entity comprising Seller, their
respective Affiliates, and their respective partners, officers, directors,
employees and agents.

 

“Seller Taxes” means (A) all liabilities of Seller or any member of any
consolidated, affiliated, combined or unitary group of which Seller is or has
been a member for Taxes, (B) all liabilities of Seller or any member of any
consolidated, affiliated, combined or unitary group of which Seller is or has
been a member for Taxes attributable to the Transferred Assets for any all
taxable periods ending on or prior to the Closing Date and the portion ending on
the Closing Date of any taxable period that includes but does not end on the
Closing Date (collectively, the “Pre-Closing Period”), including any Taxes which
are not due or assessed until after the Closing Date but which are attributable
to such Pre-Closing Period, (C) Taxes that arise out of the consummation of the
transactions contemplated hereby or other Taxes of the Seller of any kind or
description that become a liability of Purchaser under any common law doctrine
of de facto merger or transferee or successor liability or otherwise by
operation of contract or Law, and (D) the Taxes described in Section 4.6(b)(iii)
that are the responsibility of the Seller.

 

“Servicer” has the meaning assigned to such term in the Transfer and Servicing
Agreements.

 

“Servicing Agreements” has the meaning assigned to such term in the Recitals.

 

“Small Business Act” has the meaning assigned to such term in the Recitals.

 

“Tax” or “Taxes” means: (a) any foreign, federal, state or local income,
earnings, profits, gross receipts, franchise, capital stock, net worth, sales,
use, value added, occupancy, general property, real property, personal property,
intangible property, transfer, fuel, excise, payroll, withholding, unemployment
compensation, social security, escheat, unclaimed property, retirement or other
tax of any nature; (b) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
sewer rent or other fee or charge of any nature; (c) any deficiency, interest or
penalty imposed with respect to any of the foregoing (including any penalty for
failing to timely file a Tax Return and/or failing to file an accurate Tax
Return); and (d) any liability with respect to amounts described in clauses (a)
through (c) above as a result of Treasury Regulation 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract, or otherwise incurred.

 

“Tax Return” means all federal, state, local, foreign and other Tax returns and
reports, information returns, statements, declarations, estimates, schedules,
notices, notifications, forms, elections, certificates or other documents
required to be filed or submitted to any Taxing Authority with respect to Taxes,
including any amendment made with respect thereto.

 

“Termination Date” means the earlier of (a) the six (6) month anniversary of the
Effective Date, unless extended by the Parties by mutual agreement in writing,
and (b) the date Purchaser receives written notice from the SBA of the rejection
of its application for approval as an SBA lender and proposed servicer of the
Transferred Assets; unless Purchaser’s application to become an SBA lender has
not been approved or rejected by the six (6) month anniversary of the Effective
Date, in which event Purchaser may, with the written consent and agreement of
the Seller (which consent or agreement may be granted or withheld or made
subject to one or more conditions, in each case, at the sole discretion of
Seller), extend the Termination Date to a mutually agreed upon by the Purchaser
and Seller. If the conditions to Closing are otherwise able to be fulfilled at
six (6) month anniversary of the Effective Date and only the SBA approval is
pending, then the Termination Date shall automatically be extended for an
additional thirty (30) days.

 

38

--------------------------------------------------------------------------------

 

 

“Termination Damages” has the meaning assigned to such term in Section 8.1.

 

“Transfer and Assignment Documents” has the meaning assigned to such term in
Section 1.3, and includes the Loan Servicing Assignment described in Section
1.3, and the Transferred Assets Assignment described in Section 1.3.

 

“Transfer and Servicing Agreements” means (a) Transfer and Servicing Agreement
among Hana SBL Loan Trust 2014-1, as Issuer, Hana ABS 2014-1, LLC, as Depositor,
Hana Small Business lending, Inc., as Seller and Servicer, and Wells Fargo Bank,
N.A., as Back-Up Servicer, as Indenture Trustee, as Administrator and as
Custodian Dated as of September 5, 2014; and (b) the Transfer and Servicing
Agreement among Hana SBL Loan Trust 2016-1, as Issuer, Hana ABS 2016-1, LLC, as
Depositor, Hana Small Business lending, Inc., as Seller and Servicer, and Wells
Fargo Bank, N.A., as Back-Up Servicer, as Indenture Trustee, as Administrator
and as Custodian Dated as of November 10, 2016.

 

“Transferred Assets” has the meaning assigned to such term in the Recitals.

 

“Transferred Assets Assignment” has the meaning assigned to such term in Section
1.3.

 

“Transferred Employee(s)” has the meaning assigned to such term in Section
1.9(a).

 

“Trust Agreements” has the meaning assigned to such term in the Recitals.

 

“Trusts” has the meaning assigned to such term in the Recitals.

 

“Unpaid Principal Balance” means the unpaid principal balance of the Loan Assets
described in Section 1.1(a)(1) at the Cut-Off Date after application of all
principal payments and recoveries applied to principal received on or before
such date.

 

“Unguaranteed Interest” has the meaning assigned to such term in the Recitals.

 

“Whole SBA Loans” has the meaning assigned to such term in the Recitals.

 

39

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement as of
the date and year first above written.

 

SELLER:

 

HANA SMALL BUSINESS LENDING, INC.

 

By:
__________________________________________
Name: Young A. Shim
Title: Chairman of the Board

 

HANA ABS 2014-1, LLC

 

By: _______________________________________
Name: ____________________
Title: _____________________

 

HANA ABS 2016-1, LLC

 

By: _______________________________________
Name: ____________________
Title: _____________________

 

HANA INVESTMENT, LLC

 

By: _______________________________________
Name: ____________________
Title: _____________________

 

[Signatures continued on Next Page]

 

S-1

--------------------------------------------------------------------------------

 

 

PURCHASER:

 

PATRIOT BANK, N.A.

 

By: __________________________________
Name: ________________________
Title: _________________________

 

 

 

S-2

--------------------------------------------------------------------------------

 

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

 

Contracts and Agreements

     

Exhibit A-2

 

Computer Assets

     

Exhibit B

 

Leases

     

Exhibit C

 

Non-Solicitation Agreement and Confidentiality Agreement

Exhibit C-1

 

Employees of Parent Company to Sign Non-Solicitation Agreement and
Confidentiality Agreements

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1(c)

 

Existing SBA Loan Schedule

 

 

 

Schedule 1.4(a)

 

Example of Purchase Price Calculation

     

Schedule 1.9(a)

 

Seller Officers to be Hired by Purchaser

     

Schedule 1.14

 

Pending Litigation Related to Transferred Assets

     

Schedule 2.3

 

Required Consents Needed to be Obtained by Seller

Schedule 2.6

 

Pending Litigation

     

 Schedule 2.7

 

Seller’s Financial Statements 

     

Schedule 2.9

 

Loan Level Warranties

     

Schedule 2.10(a)

 

Seller Employees

     

Schedule 2.10(d)

 

Material Seller Benefit Plans

     

Schedule 2.13

 

Demands for Seller to Repurchase SBA Loans

 

S-3

--------------------------------------------------------------------------------

 

 

Exhibit A-1

 

Contracts and Agreements

 

All Servicing Agreements

 

The Multi-Party Agreements

 

The Administration Agreements

 

The Trust Agreements

 

Indentures

 

Unguaranteed Interest Sale Agreements

 

Software License and Maintenance Agreement dated May 24, 2007 by and between
PCHS 2000 and Hana Financial, Inc. as amended by the Amendment to SBA Loan
Manager Software Licensing & Maintenance Agreement dated March 28, 2017

 

Software Maintenance and Support Agreement dated February 1, 2011 by and between
AccuSystems, LLC and Hana Financial, Inc.

 

Master Agreement dated December 30, 2014 by and between Fiserv Solutions, Inc.
and Hana Small Business Lending

 

Order Request and related terms and conditions dated March 31, 2015 by and
between Hana Small Business Lending and D+H USA Corporation

 

Each applicable Loan Guaranty Agreement (Deferred Participation) (SBA Form 750)

 

Each applicable Secondary Guaranty Participation Agreement (SBA Form 1086)

 

 

 

A-1

--------------------------------------------------------------------------------

 

 

Exhibit A-2

 

Computer Assets

 

[see attached]

 

 

 

A-2

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Real Property Leases

 

[See attached]

 

B-1

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Non-Solicitation and Confidentiality Agreement

 

This NON-SOLICITATION, AND CONFIDENTIALITY AGREEMENT (this “Agreement”),
effective as of ______________, 2018, is entered into by and between Patriot
Bank, N.A. (“Patriot”), and _____________ (the “Undersigned”).

 

RECITALS

 

A.     Patriot and Hana Small Business Lending, Inc., (“Company”), have entered
into an Asset Purchase Agreement dated as of February __, 2018 (the “AP
Agreement”).

 

B.     The Undersigned is a director, officer or shareholder of Company’s
parent, Hana Financial, Inc.

 

C.     As an inducement to and as a condition to Patriot’s entering into and
performing the terms of the AP Agreement, the Undersigned agrees to restrict his
or her activities in accordance with this Agreement (as defined below) for the
benefit of any Person or entity other than Patriot.

 

D.     Except as otherwise provided herein, each capitalized term shall have the
meaning given to such term in the AP Agreement. As used in this Agreement, the
following terms shall have the meanings set forth:

 

“Customer” shall mean any Person with whom Company has an existing relationship
for Financial Services (as defined below) from the date of the AP Agreement
until immediately prior to the Closing Date (as that term is defined in the AP
Agreement) or with whom Patriot or the Company has an existing relationship for
Financial Services at any point from the date of the AP Agreement.

 

“Financial Institution” shall mean a “depository institution” as that term is
defined in 12 C.F.R. Section 348.2 and any parent, subsidiary or affiliate
thereof, Hana Financial, Inc, or Company.

 

“Financial Services” shall mean the origination, purchasing, selling and
servicing of commercial, real estate, residential, construction and consumer
loans and the solicitation and provision of deposit services and services
related thereto.

 

“Prospective Customer” shall mean any Person with whom Company has actively
pursued a relationship for Financial Services at any time prior to and between
the date of the AP Agreement and the Closing Date; provided, however, Company’s
general solicitation for business, such as through television or media
advertising, does not constitute active pursuit of a relationship.

 

C-1

--------------------------------------------------------------------------------

 

 

“Trade Secrets” shall mean:

 

(a)     All secrets and other confidential information, ideas, knowledge,
know-how, techniques, secret processes, improvements, discoveries, methods,
inventions, sales, financial information, lists of Customers and Prospective
Customers, plans, concepts, strategies or products, as well as all documents,
reports, drawings, designs, plans and proposals otherwise pertaining to same or
relating to the business and properties of Company and/or Patriot of which the
Undersigned has acquired, or may hereafter acquire, knowledge and possession as
a director, officer or employee, or as a result of the transactions contemplated
by the AP Agreement.

 

(b)     Notwithstanding any other provisions of this Agreement to the contrary,
“Trade Secrets” shall not include any (i) information that is or has become
available from a third party who learned the information independently and is
not or was not bound by a confidentiality agreement with respect to such
information, (ii) information readily ascertainable from public, trade or other
nonconfidential sources (other than as a result, directly or indirectly, of a
disclosure or other dissemination in contravention of a confidentiality
agreement).

 

NOW THEREFORE, in consideration of the premises and respective representations,
warranties and covenants, agreements and conditions contained herein and in the
AP Agreement, and intending to be legally bound hereby, the Undersigned, and
Patriot agree as follows:

 

ARTICLE I
ACKNOWLEDGMENTS BY THE UNDERSIGNED

 

The Undersigned acknowledges that:

 

(a)     Patriot would not enter into the AP Agreement unless the Undersigned
agrees not to engage in the provision of Financial Services in competition with
Patriot or its subsidiaries or successors, use Trade Secrets for the benefit of
any Person or entity other than Patriot or any of their respective subsidiaries
or successors and unless the Undersigned agrees not to solicit officers or
employees of Patriot, or any of its subsidiaries or successors. Accordingly,
this Agreement is a material inducement for Patriot to enter into and to carry
out the terms of the AP Agreement. The Undersigned expressly acknowledges that
he or she is entering into this Agreement to induce Patriot to enter into and
carry out the terms of the AP Agreement.

 

(b)     By virtue of his or her position with Company, the Undersigned has
developed considerable expertise in the business operations of the Company and
has or will develop considerable expertise in the business operations of
Patriot. Undersigned has had and will have access to Trade Secrets. Undersigned
recognizes that Patriot would be irreparably damaged, and its substantial
investment under the AP Agreement materially impaired, if the Undersigned were
to disclose or make unauthorized use of any Trade Secrets in any way, including
but not limited to the use of Trade Secrets to solicit or aid in the
solicitation of Customers or Prospective Customers for Financial Services or
induce or attempt to induce any Person who is a Customer, Prospective Customer,
supplier, or distributor of Company or Patriot to terminate such Person’s
relationships with, or to take any action that would be disadvantageous to,
Patriot. Moreover, the Undersigned recognizes that the Company and Patriot would
be irreparably damaged, and Patriot’s substantial investment under the AP
Agreement materially impaired, if the Undersigned were to solicit or aid in the
solicitation of any Person who is a Patriot officer or employee to terminate
such Person’s employment relationship with, or to take any action that would be
disadvantageous to, Patriot. Accordingly, the Undersigned expressly acknowledges
that he or she is voluntarily entering into this Agreement and that the terms
and conditions of this Agreement are fair and reasonable to the Undersigned in
all respects.

 

C-2

--------------------------------------------------------------------------------

 

 

ARTICLE II
NON-SOLICITATION AND CONFIDENTIALITY

 

2.1     Trade Secrets. Without limiting the generality of the foregoing and at
all times after the date hereof, other than for the benefit of Patriot and,
after the Closing Date, other than for the benefit of Patriot, the Undersigned
shall make no use of the Trade Secrets, or any other part thereof, for the
benefit of any other Person.

 

2.2     Exceptions. Notwithstanding any provision of this Agreement to the
contrary, the Undersigned may disclose or reveal any information, whether
including in whole or in part any Trade Secrets, that:

 

(a)     The Undersigned is required to disclose or reveal under any applicable
law, provided the Undersigned makes a good faith request that the
confidentiality of the Trade Secrets be preserved and, to the extent not
prohibited by applicable law, gives Patriot prompt notice of such requirement in
advance of such disclosure.

 

(b)     The Undersigned is otherwise required to disclose or reveal by any
Governmental Authority, provided the Undersigned makes a good faith request that
the confidentiality of the Trade Secrets be preserved and, to the extent not
prohibited by applicable laws, gives Patriot prompt notice of such requirement
in advance of such disclosure; or

 

(c)     In the opinion of the Undersigned’s counsel, the Undersigned is
compelled to disclose or else stand liable for contempt or suffer other censure
or penalty imposed by any Governmental Authority, provided the Undersigned makes
a good faith request that the confidentiality of the Trade Secrets be preserved
and, to the extent not prohibited by applicable laws, gives Patriot prompt
notice of such requirement in advance of such disclosure.

 

2.3     Non-Solicitation.

 

(a)     Non-Solicitation of Customers and Prospective Customers. From the date
hereof and for the period ending three years from and after the Closing Date,
the Undersigned shall not, directly or indirectly, without the prior written
consent of Patriot, on behalf of any Financial Institution, use any Trade Secret
to solicit or aid in the solicitation of Customers or Prospective Customers for
Financial Services or use any Trade Secret to induce or attempt to induce any
Person who is a Customer, Prospective Customer, supplier, or distributor of
Company or Patriot as of the date of said solicitation to terminate such
Person’s relationships with Company or Patriot. From the date hereof and for any
period that the Undersigned is employed by or provides service for Patriot or
the Company, the Undersigned, upon the reasonable request of Patriot or the
Company, agrees to use his or her best efforts to retain the business of Patriot
and promote the acquisition of new business by Patriot.

 

C-3

--------------------------------------------------------------------------------

 

 

(b)     Non-Solicitation of Officers or Employees. From the date hereof and for
the period ending three years from and after the Closing Date, the Undersigned
shall not, directly or indirectly, without the prior written consent of Patriot,
on behalf of any Financial Institution or other entity, solicit or aid in the
solicitation of any officer or employee or induce or attempt to induce any
officer or employee of Patriot to terminate such Person’s relationships with
Patriot. From the date hereof and for any period that the Undersigned is
employed by Patriot, the Undersigned, upon the reasonable request of Patriot,
agrees to use his or her best efforts to retain the officers and employees of
the Patriot. For purposes of this Section 2.3(b), the terms “officer” and
“employee” shall mean the following: (i) for the period of time that the
Undersigned is employed by Patriot, the terms “officer” and “employee” shall
refer to any person employed by Patriot at the time of the solicitation or
attempted solicitation, and/or any person who was employed by Patriot at any
time within the three (3) months prior to the date of said solicitation or
attempted solicitation; or (ii) for the period of time following the
Undersigned’s employment with Patriot, the terms “officer” and “employee” shall
refer to any person who was employed by Patriot at the time of the termination
of the Undersigned’s employment with Patriot, or any person who was employed by
Patriot at any time within the three (3) month period immediately preceding the
termination of the Undersigned’s employment with Patriot. This prohibition shall
not apply to general solicitations through employment advertisements that are
placed in publications of general circulation or in trade journals.

 

ARTICLE III
INDEPENDENCE OF OBLIGATIONS

 

The covenants of the Undersigned set forth in this Agreement shall be construed
as independent of any other agreement or arrangement between the Undersigned, on
the one hand, and Patriot on the other, and the existence of any claim or cause
of action by the Undersigned against Patriot or any of its respective
subsidiaries shall not constitute a defense to the enforcement of such covenants
against the Undersigned.

 

ARTICLE IV
GENERAL

 

4.1     Amendments. To the fullest extent permitted by law, this Agreement may
be amended by agreement in writing of the parties hereto at any time.

 

4.2     Integration. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and (except for other documents
to be executed pursuant to the AP Agreement) supersedes all prior agreements and
understanding of the parties in connection therewith.

 

C-4

--------------------------------------------------------------------------------

 

 

4.3     Termination.

 

(a)     This Agreement shall terminate automatically without further action in
the event that the AP Agreement is terminated prior to the Closing Date.

 

(b)     Unless sooner terminated under subsection (a) of this Section 4.3, and
except as provided in subsection (b) of Section 2.3, the obligations of the
Undersigned under this Agreement shall terminate only on the mutual agreement of
the Undersigned and Patriot.

 

4.4     Specific Performance. Undersigned acknowledges and agrees that
irreparable injury will result to Patriot in the event of a breach of any of the
provisions of this Agreement and that Patriot will have no adequate remedy at
law with respect thereto. Accordingly, in the event of a material breach of this
Agreement, and in addition to any other legal or equitable remedy Patriot may
have, Patriot shall be entitled to the entry of a preliminary injunction and a
permanent injunction (including, without limitation, specific performance) by a
court of competent jurisdiction, to restrain the violation or breach thereof by
Undersigned or any affiliates, agents or any other Persons acting for or with
Undersigned in any capacity whatsoever, and Undersigned submits to the
jurisdiction of such court in any such action. In addition, after discussing the
matter with Undersigned, Patriot shall have the right to inform any third party
that Patriot reasonably believes to be, or to be contemplating, participating
with Undersigned or receiving from Undersigned assistance in violation of this
Agreement, of the terms of this Agreement and of the rights of Patriot
hereunder, and that participation by any such Persons with Undersigned in
activities in violation of Undersigned’s agreement with Patriot set forth in
this Agreement may give rise to claims by Patriot against such third party.

 

4.5     Severability and Related Matters. If any provision of this Agreement
shall be held by a court of competent jurisdiction to be unreasonable as to
duration, activity or subject, it shall be deemed to extend only over the
maximum duration, range of activities or subjects as to which such provision
shall be valid and enforceable under applicable law. If any provisions shall,
for any reason, be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable, such invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

4.6     Notices. Any notices or communication required or permitted hereunder,
shall be deemed to have been given if in writing and (a) delivered in person,
(b) delivered by confirmed facsimile transmission, (c) sent by overnight
carrier, postage prepaid with return receipt requested or (d) mailed by
certified or registered mail, postage prepaid with return receipt requested,
addressed as follows:

 

If to Patriot:

 

Patriot Bank, N.A.

900 Bedford Street

3rd Floor

Stamford, CT 06901

Attention: Michael A. Carrazza, Chairman of the Board

Telephone: (203) 251-8230

Email: mc@solaiacapital.com

 

C-5

--------------------------------------------------------------------------------

 

 

If to Undersigned:

 

_______________________________________________     
_______________________________________________     

_______________________________________________

_______________________________________________

 

or to such other address and to the attention of such other person as a party
may notice to the others in accordance with this Section 4.6. Any such notice or
communication shall be deemed received on the date delivered personally or
delivered by confirmed facsimile transmission or on the next Business Day after
it was sent by overnight carrier, postage prepaid with return receipt requested
or on the third Business Day after it was sent by certified or registered mail,
postage prepaid with return receipt requested.

 

4.7     Waiver of Breach. Any failure or delay by Patriot in enforcing any
provision of this Agreement shall not operate as a waiver thereof. The waiver by
Patriot of a breach of any provision of this Agreement by Undersigned shall not
operate or be construed as a waiver of any subsequent breach or violation
thereof. All waivers shall be in writing and signed by the party to be bound.

 

4.8     Assignment. This Agreement may be assignable by Patriot only in
connection with a sale of all or substantially all of their assets or a merger
or reorganization in which they are not the surviving corporations. Any
attempted assignment in violation of this prohibition shall be null and void.

 

4.9     Binding Effect; Benefit to Successors. This Agreement shall be binding
upon the Undersigned and upon the Undersigned’s successor and representatives
and shall inure to the benefit of Patriot and its respective successors,
representatives and assigns.

 

4.10     Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of California applicable to contracts between California parties made and
performed in California.

 

4.11     Headings. The descriptive headings of the several Articles and Sections
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.

 

4.12     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party hereto and delivered to each party hereto. Facsimiles containing original
signatures shall be deemed for all purposes to be originally signed copies of
the documents which are the subject of such facsimiles.

 

[Signatures on Next Page]

 

C-6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties to this Agreement have caused and duly executed
this Agreement as of the day and year first above written.

 

 

PATRIOT BANK, N.A.

UNDERSIGNED

       

By:  ______________________________

 

Name:

_____________________

Title:

_____________________

   

 

C-7

--------------------------------------------------------------------------------

 

 

Exhibit C-1

 

Employees of Parent Company Executing Non-Solicitation and Confidentiality
Agreements

 

Sunnie S. Kim, Chief Executive Officer, Hana Financial, Inc.

Young A. Shim, Executive Vice President & Chief Operating Officer, Hana
Financial, Inc. & Chairman of the Board, Hana Small Business Lending, Inc.

Suyong Kim, Senior Vice President & Chief Financial Officer, Hana Financial,
Inc. & Chief Financial Officer, Hana Small Business Lending, Inc.

Michael J. Gardner, First Senior Vice President & Chief Credit Officer, Hana
Financial, Inc.

 

C-1-1

--------------------------------------------------------------------------------

 

 

Schedule 1.1(c)

Existing SBA Loan Schedule

 

[See attached]

 

Schedule 1.1(c)

--------------------------------------------------------------------------------

 

 

Schedule 1.4(a)

 

Formula and Example of Purchase Price Calculation

 

The Purchase Price as stated in Section 1.4(a) is subject to adjustment on the
Closing Date, to reflect the following formula: The sum of: (a) (i) 106.5% of
the Unpaid Principal Balance on the Cut-off Date of the Loan Assets described in
Section 1.1(a)(1), minus (ii) the sum of: (1) 106.5% of the Unpaid Principal
Balance as of the Cut-Off Date of the Loan Assets graded loss, (2) 106.5% of the
amount of Seller’s loan loss reserve as of the Closing Date for Loan Assets that
have been downgraded (excluding the Loan Assets graded loss as provided in the
preceding clause), (3) the adjustment amount required by Section 1.7 of the
Agreement, (4) the unpaid balance of the Securitized Trust Debt of the Trusts,
(5) principal payments collected and other amounts recovered and applied to the
reduction of principal after the Cut-Off Date; (6) the amount of any client
deposits or deposit holdovers for which a corresponding trust, custodial or
escrow amount is not delivered to Purchaser at Closing, plus (b) any fee
receivables and guarantee fee receivables accrued and due to Seller as of the
Closing Date; plus (c) accrued and unpaid interest on the Loan Assets described
in Section 1.1(a)(1) (excluding accrued interest on Loan Assets that are greater
than 60 days delinquent, which will be paid over to Seller only if and when
collected from the Loan Obligor) at the applicable rates (which are net of the
applicable servicing and custodial fees). An example of the calculation of the
adjusted Purchase Price is attached as part of this Schedule 1.4(a).

 

[Example – See attached]

 

Schedule 1.4(a)

--------------------------------------------------------------------------------

 

 

Schedule 1.9(a)

 

Seller Officers to be Hired by Purchaser

 

Ihnsuk Jimmy Bang, also known as Jimmy Bang

Brendon Byoung Wook Lee, also as known as Brendon Lee

Jeff Kim

Jino Jegyu Lee, also known as Jino Lee

Sonya Song

Heesun Kim

Judy Chun

 

Schedule 1.9(a)

--------------------------------------------------------------------------------

 

 

Schedule 1.14

 

Pending Litigation Related to Transferred Assets

 

[See attached]

 

Schedule 1.14

--------------------------------------------------------------------------------

 

 

Schedule 2.3

 

Required Consents Needed to be Obtained by Seller

 

Approval of the Small Business Administration for the transfer of assets and
servicing to Purchaser.

 

Wells Fargo Bank, N.A., including in its capacity as Indenture Trustee and
Back-Up Servicer

Wilmington Trust, N.A., as trustee of the Trusts

Majority Noteholders (as defined in the Transfer and Servicing Agreements) of
each Trust

 

Schedule 2.3

--------------------------------------------------------------------------------

 

 

Schedule 2.6

 

Pending Litigation

 

[Schedule attached]

 

 

Schedule 2.6

--------------------------------------------------------------------------------

 

 

Schedule 2.7

 

Seller’s Financial Statements

 

[TO BE PROVIDED]

 

Schedule 2.7

--------------------------------------------------------------------------------

 

 

Schedule 2.9

 

Loan Level Warranties With Exceptions

 

[See attached]

 

 

Schedule 2.9

--------------------------------------------------------------------------------

 

 

Schedule 2.10(a)

 

Seller Employees

 

[See attached]

 

Schedule 2.10(a)

--------------------------------------------------------------------------------

 

 

Schedule 2.10(d)

 

Material Seller Benefit Plans

 

[See attached]

 

Schedule 2.10(d)

--------------------------------------------------------------------------------

 

 

Schedule 2.13

 

Demands for Seller to Repurchase SBA Loans

 

None that remain outstanding.

 

 

 

Schedule 2.13